Exhibit 4.12 **CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”).** ASSET PURCHASE AGREEMENT ASSET PURCHASE AGREEMENT, dated as of December 22nd, 2009 (the “APA”), by and among Millennium Card´s Technology Limited ("MCT"), a Hong Kong corporation and On Track Innovations Ltd., as Israeli corporation ("OTI") on the one hand (where MCT and OTI shall be referred hereto as the "Seller"), and SMARTRAC Singapore Trading PTE, a Singapore corporation ("Buyer") on the other hand. WHEREAS, MCT with business located at and incorporated in Hong Kong, a 100% subsidiary of OTI, is engaged in the business of transponders and smart card machines manufacturing and is the holder of 99.5% shares of Millennium Card´s Technology (SZ) Limited. SMARTRAC N.V. (“SMARTRAC”) is a worldwide leading transponder manufacturer and OTI is a worldwide leader in development of smart-card based products and solutions. Buyer is a private limited company incorporated in Singapore. Buyer is a 100 % subsidiary of SMARTRAC Brazil B.V. which is a 100 % subsidiary of SMARTRAC N.V. “SMARTRAC Group” means SMARTRAC and any and all companies in which SMARTRAC directly or indirectly holds or has the right to acquire 50 % or more of the shares and/or voting rights and/or comparable kind of participation. “OTI Group” means OTI and any and all companies in which OTI directly or indirectly holds or has the right to acquire 50 % or more of the shares and/or voting rights and/or comparable kind of participation. “Machinery” means (i) those machines used by MCT subsidiary and OTI exclusively or primarily for the Business (as defined in Section 2.1), as specified in Attachment 2.2.1; and (ii) those machines produced by MCT subsidiary for the sale to third parties with respect to the Business, as specified in Attachment 5.1. “Signing Date” is the date of signing of this Asset Purchase Agreement. “Closing Date” is defined in Section 9.1. “Sold Assets” means all assets as defined in Article. 2. “Working Day” means a working days excluding public excluding Saturdays, Sundays and holidays in the state of Delaware USA. “Delivery Date” is the respective delivery date of the Sold Assets. Buyer and Seller collectively the “Parties” and each a “Party”. Article 1 Scope of this Agreement SMARTRAC, OTI and MCT entered into an agreement dated September 15, 2009 (“Agreement”) with respect to the acquisition of certain assets of MCT subsidiary, some additional assets from OTI, the shutdown of MCT subsidiary and a non competition obligation, supply agreement and further issues. Further on SMARTRAC, OTI and MCT entered into a First Amendment to the Agreement, as of November 5, 2009 ("First Amendment"). The subject matter of this Asset Purchase Agreement (“APA”) is to cover the sale and purchase of assets of Seller by Buyer as specified herein. The Sold Assets which are owned by MCT as the date hereof ("MCT Sold Assets"), were owned by MCT subsidiary immediately prior to the Closing Date. On request of OTI, Buyer agrees to buy MCT Sold Assets not from MCT subsidiary but from MCT who is the owner thereof as the date hereof. Therefore immediately prior to the Closing Date, MCT shall be the sole owner of all the MCT Sold Assets and respective assumed liabilities including without limitation all rights of whatsoever nature relating to such assets, and also including such obligations, but only such obligations, as are specially provided for in this APA to be assumed by Buyer, said acquisition to be accomplished by MCT in order that it will be able to comply with this APA at any time. MCT confirms that it does not hold any other assets related to the Business as of the Closing Date. Buyer does not buy any assets from MCT which MCT did not purchased from MCT subsidiary in connection with the assumption of the Business immediately prior to the Closing Date, provided that MCT has no relation to the Business apart from the conclusion of the said assignment and assumption as of the Closing Date. MCT did not and does not own assets and is not party to material contracts and agreements with respect to the Business before transfer from MCT subsidiary as of the Closing Date. Article 2 Sold Assets and Assumed Liabilities On the terms and subject to the conditions set forth in this APA, at the Closing, Buyer shall, in consideration for the Purchase Price, purchase, acquire and accept from Seller and Seller shall sell, transfer, assign, convey and deliver to Buyer all of Seller's rights, title and interest in, to and under Sold Assets (as defined below) which were used in the production of transponder using wire embedded technology, module packaging and the production of Machinery used to produce transponder products contact cards and testing equipments by MCT subsidiary immediately prior to the Closing Date (collectively, the “Business”).For the avoidance of doubt, assets not included herein and/or not related to the Business are excluded from the scope of this APA. 2 "Sold Assets" shall mean all of the following assets which were used for the Business by MCT subsidiary and OTI immediately prior to the Closing Date as listed below (in Sections 2.2.1 through 2.2.6): The tangible assets, including technical and R&D equipment, machineries, office and other equipment and assets under construction which are located in the main factory or in any other plants, offices or other premises, as specified in Attachment 2.2.1. The intangible assets relating exclusively or primarily to the Business set forth in (i) and (ii) of this Subsection 2.2.2. (i) All patents, utility patents, design patents, marks, trade names, domain names, copyrights, computer software programs, licences and other (registered or unregistered) intellectual property rights (and any applications therefore) relating exclusively or primarily to the Business, as listed in Attachment 2.2.2(i);and (ii) the inventions, technology, process descriptions specifications, drawings, software, research and development data, formula or other know-how, trade and business secrets relating exclusively or primarily to the Business as listed in Attachment 2.2.2(ii) (collectively, the “Intellectual Property Rights”). For clarification, the foregoing includes documents, specifications, drawings and software for Machinery manufacturing, production, process and products sold or used by MCT subsidiary prior to the Closing Date, to the extent owned by MCT subsidiary and not subject to confidentiality agreement with third parties. The raw materials, supplies, work in progress, finished goods and other inventories collectively (“Inventories”) relating exclusively or primarily to the Business as listed in Attachment 2.2.3.Seller and MCT subsidiary shall have the right to consume the Inventories until the closing of MCT subsidiary according to Article 7, without any payment to the Buyer. All rights relating exclusively or primarily to the Sold Assets and all claims against third parties relating to the Sold Assets (to the extent they exist at the closing date or later), including rights under manufacturers and vendors warranties. Technical books and records of the Business and other technical documents and data (whether in hard copy or electronic format) used or available in the Business, as listed in Attachment 2.2.5, including technical drawings, technical manuals, sales and promotional material, lists of (present or former) customers and suppliers (“Books and Records”), except for those financial Books and Records and except further to Books and Records which are required to be retained by Seller and MCT subsidiary under any applicable law, regulation, directive, binding guideline or rule, or decree, order or decision of any court or governmental authority (as in effect at any time and applicable in any jurisdiction) or agreement or which cannot be technically separated fromany other file or data. 3 Agreements (“Assumed Agreements”) in effect as of the Closing Date including contracts and arrangements, relating exclusively or primarily to the Business to which Seller or MCT subsidiary is a party as listed in Attachment 2.2.6. For the avoidance of doubt, the following assets related to the Business of MCT subsidiary and Seller shall be excluded from the sale and transfer to Buyer pursuant to this APA ("Excluded Assets"): Cash on hands, trade receivables, cheques, deposits with banks, financial receivables or other cash equivalents, shares and interest in any companies and partnerships or securities. Any claims for the refund of any taxes, social security contributions or other public charges (together with any penalties, fines, interests or addition thereto), taxes relating to any tax assessment period ending on the Closing Date. Any accounting documentation. All purchase price consideration to be paid by Buyer to Seller pursuant to the terms of this APA, and all of Seller'scontractual rights in and to this APA and the ancillary agreements. All amounts paid to MCT subsidiary and/or Seller from customers in accordance with Section 7.2 below. All assets not covered by the Sold Assets. On the terms and subject to the conditions set forth in this APA, at the Closing, Buyer shall assume and acquire effective as of the Closing Date, (collectively the “Assumed Liabilities”) liabilities under the Sold Assets Intellectual Property Rights pursuant to Attachment 2.2.2, and liabilities under theAssumed Agreements pursuant toSection 2.2.6, that arise from facts or circumstances occurring after the Closing Date or that under their terms are required to be performed after the Closing Date, provided that the respective assets were transferred on the Closing Date. Liabilities which arise between the Closing Date and the Delivery Date and which are not in connection with Gemalto as set forth in Section 7.12 below shall be borne by Seller and MCT subsidiary. With respect to Assumed Liabilities pursuant to the sold Intellectual Property Rights, Buyer assumes liabilities, e.g. to pay open fees at the patent and trade mark offices, but Buyer does not assume any license agreements (except for those implied with respect toproducts sold by MCT subsidiary), or any other contracts in connection with the Intellectual Property and/or reserves the right, which is in Buyer´s sole discretion, to enter into litigation or similar proceedings, if any, with respect to the sold Intellectual Property Rights. 4 Buyer will not assume or be liable for any Excluded Liabilities. “Excluded Liabilities”shall mean the following liabilities in connection with the Business: Any liability or obligation relating to an Excluded Asset; Any liabilities with respect of any and all (i) products sold by MCT subsidiary and/or OTI before the Closing Date; (ii) services performed by MCT subsidiary and/or OTI before the Closing Date or the Delivery Date respectively, except to the extent necessary to perform support, maintenance, warranty and similar obligations as referred to in Section 5.2 below following the Closing Date; All and any of MCT subsidiary and OTI liabilities to any of their employees or consultants for a period through the Closing Date; Any liabilities from MCT which MCT did not assumed from MCT subsidiary in connection with the assumption of the Business, provided that MCT has no relation to the Business apart from the conclusion of this transaction. For clarification: MCT does not own assets and is not party to any material contracts and agreements with respect to the Business before the Closing Date (except in those cases, that for convenience purposes, MCT made sales and bought raw materials for MCT subsidiary, provided that in no event MCT held or currently holds any such raw materials); and All liabilities which are not expressly assumed by Buyer. Article 3 Purchase Price and Timing of Payment The purchase price for the Sold Assets (“Purchase Price”) is Euro 8.5 million, Euro 5 million are already paid. The reminder amount of Euro 3.5 million shall be paid in eight equal end-quarterly instalments (end of March, June, September and December of the applicable year) of Euro 437,500 each in cash, beginning on March 31st, 2010 All payments shall be made to the below listed account of OTI: Account holder: On Track Innovations Ltd. Name of the Bank: Bank Leumi Le Israel BM **THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.** 5 Each Party shall bear its own tax due (if any) in connection with the transaction. Article 4 Indemnification Seller shall indemnify and hold harmless Buyer, its stockholders, successors, assigns, officers, directors, employees, agents and representatives (“Indemnitees”) from and against any and all liabilities and obligations of any nature whatsoever (including without limitation reasonable attorneys’ fees) (collectively, “Losses”) incurred by any one or more of the Indemnitees to the extent that such Losses relate to, arise out of, or are based upon (a) Excluded Liabilities, (b) failure of any of Seller's representations, warranties and guarantees (which guarantees are specified in Article 6, Section 7.6, second paragraph in Section 7.12 and Section 7.14) to have been true and correct when made, (c) failure of Seller to comply with any covenant or agreement in this APA, (d) taxes which are payable by Seller or MCT subsidiary as a result of the sale of the Sold Assets or the assumption of the Assumed Liabilities, (e) the ownership, use or conduct of the Business prior to the Closing Date, and (f) the ownership and use of the Sold Assets prior to the date on which the respective Sold Assets were delivered to Buyer (whether asserted prior to, at, or after that final delivery of the Sold Assets). Buyer shall not be obliged and its rights under this APA are not dependent on any inspection duties and notification obligation in connection with Seller indemnification obligation above. Article 5 Machine Sale Agreements Attachment 5.1. contains a list of all sale agreements for the Machinery sold by MCT (“Machine Sale Agreements”) for which Buyer will provide (or cause other entity within SMARTRAC Group to provide) services according to Section 5.2 below. Notwithstanding Section 2.4 above with respect to Machine Sale Agreements Buyer assumes liabilities for products shipped prior to the Closing Date in accordance with the Machine Sale Agreements ("Covered Machinery"), provided, however, that Buyer assumed liability referred to in this Article shall be limited to the provision of services and for warranties (including spare parts and consumables) for Covered Machinery to third parties raised after the Closing Date, in the amount of cumulated Euro 200,000, including spare parts and consumables. In case that further warranty or guarantee claims exceed a cumulative amount of Euro 200,000 raised against Seller or Buyer, Buyer shall be obliged to handle such claims, if and to the extent that Buyer gets reimbursed for all cost and expenditures (including spare parts and consumables) by Seller. 6 Buyer shall charge MCT for such expenses based on direct cost of labour plus 35% gross margin, where spare parts and consumables shall be charged at cost. Article 6Representations and Warranties of Seller Seller (jointly and severally) hereby guarantees and represents to Buyer that the statements set forth hereinafter are true and correct as of the Closing Date (except to the extent such representations and warranties expressly relate to an earlier date (in which case such representations and warranties shall be true and correct on and as of such earlier date)) or as of any other date explicitly referred to below: The purchase contract between MCT and MCT subsidiary in order to conclude the transaction contemplated by this APA is complete, valid, enforceable and sufficient to enable MCT to fulfil its obligation under this APA in every aspect. Seller is the sole and unrestricted legal and beneficial owner of the Sold Assets and has the unrestricted right to dispose all of such Sold Assets sold in accordance with this APA. The statements in the “Whereas” No 1 of this APA in relation to OTI, MCT and MCT subsidiary are true, complete and accurate in every respect. The Sold Assets to be transferred to Buyer will be free and clear of all liens, security interest and encumbrances of any nature whatsoever at the time of transfer. Except for the implied license provided to the purchasers of the Machineries, the Intellectual Property Rights are free of third party rights; Seller has not granted a licence on the Intellectual Property Rights to a third party, except of the right to use goods and products sold by Seller. Seller is under no obligation to grant such rights. There exists no pre-emptive rights, rights of first refusal, options or other rights of any third party to purchase or acquire any of the Sold Assets or assume any of the Assumed Agreements. To the Seller's knowledge the validity of the sold Intellectual Property Rights has not been challenged by any third party in writing and Seller is not aware of any circumstances which would give rise to such challenge, other than references cited in official Patent Office examination. None of the Intellectual Property Rights is subject to any pending judgment, injunction, order or decree issued against OTI Group entity restricting the use thereof by it or restricting the licensing thereof by it to any third party. Except as previously alleged by SMARTRAC Group, to the best knowledge of Seller there has not been any claim in writing that the products based on Intellectual Property Rights infringe upon any intellectual property right of any third party. The Sold Assets and the Assumed Liabilities constitute materially all of the assets (whether tangible or intangible, including information, technology and know-how) used or held for use in the Business and are sufficient and adequate to carry on the Business as a whole in substantially manner and scope it has been conducted in the last year period prior to August 2009. No Material Adverse Effect has occurred since August 2009 until the Closing Date of this APA.For the purpose of this Section, a "Material Adverse Effect" means any event, change, effect, condition or circumstance that, when taken individually or together with all other adverse events, changes or effects, is (a) to be materially adverse to the Sold Assets, as a whole; or (b) to be materially adverse to the Business as a whole; other than any change, effect, event, occurrence, condition, development or state of facts arising from or relating to changes or conditions generally affecting the industries or markets related to the Business. 7 Seller has not sold or transferred assets which belong or should belong to the Business between August 23, 2009 and the Closing Date (“Period”) outside the course of ordinary Business. The Machinery and any manufacturing equipment which were sold during the Period are completely listed in Attachment 6.10. All tangible assets specified in Section 2.2 are located at MCT subsidiary production site in subsidiary, except to the extent that the transfer of these assets to MCT has begun, in which case such transferred assets are at MCT´s facility in Hong Kong or in transit thereto. No Person has acted, directly or indirectly, as a broker, finder or financial advisor for OTI Group in connection with the transactions contemplated by this Agreement that would result in the obligation of Buyer or SMATRAC Group to pay any finder’s fee, brokerage fee, commission or similar payment in connection with the transactions contemplated hereby, To the best of Seller's knowledge, all written information made available to the Buyer or its advisors by Seller and MCT subsidiary prior to signing of this APA and in connection thereto is complete, accurate and not misleading in all material respect. None of such information is misleading or contains any material omissions regarding the Sold Assets, the Business, the Assumed Liabilities or the Assumed Agreements. Article 7 Shut Down of MCT subsidiary, Sale of Products and Delivery of Sold Assets Seller undertakes to cause MCT subsidiary to shut down its business and operations in accordance with the terms and provisions set forth on Attachment 7.1 attached hereto (“Shut-Down Concept”), including a time schedule for termination of operation of MCT subsidiary, and a change of its name to a name that does not include “MCT” or “Millennium” or “Millennium Card” or any variations on those words. Seller will cause MCT subsidiary to fully comply with all of the provisions of this Article. MCT shall not file for bankruptcy or insolvency protection or any similar protection from creditors for the period ending five years after the date on which all of the Sold Assets have been transferred to Buyer. 8 Sale of Products: With effect as of Closing Date but not later than December 22nd, 2009, Seller shall cause MCT subsidiary not to qualify and not to sell any products or provide services to additional customers apart from (i) services and products in the framework of the existing supply contracts with Gemalto and Oberthur Card System until assigned to SMARTRAC Group, or (ii) as permitted (and to the extent permitted) pursuant to Section 7.2.2 below. Notwithstanding the foregoing, it is hereby clarified that MCT subsidiary shall be entitled to complete all work in progress through the end of February 2010. If MCT subsidiary does not complete said work in progress by the end of February 2010, SMARTRAC, Seller and MCT subsidiary will use their best efforts to find an amicable solution for the production of the products not produced by end of February 2010. Following December 22nd, 2009, MCT subsidiary shall have the right to qualify and manufacture only those products ordered by OTI that SMARTRAC Group is not ready to manufacture until such time that SMARTRAC Group acknowledges in writing to MCT subsidiary and OTI that it is ready to manufacture these products in its premises. Any order received by MCT subsidiary after December 22nd, 2009, from OTI, MCT subsidiary shall therefore be sent to Buyer as a copy. Following receipt of such copy Buyer shall have a maximum of 48 hours to notify MCT subsidiary whether it is ready to perform said order. If Buyer has notified MCT subsidiary within the said 48 hours that SMARTRAC Group is ready to perform, the order shall be performed solely by SMARTRAC Group. If Buyer fails to notify MCT subsidiary that SMARTRAC Group is ready to perform said order or notifies that SMARTRAC Group is not yet ready to perform said order within said 48 hours (where no response shall also be deemed as failure), the fulfilment of the said order shall be with Seller and/or MCT subsidiary solely. Notwithstanding the provision of Section 16.4, all notices pursuant to this Section 7.2.2 shall be sent by email to the following addresses and shall be deemed to have been duly received at the time sent by the sending party. SMARTRAC Group email: **THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.** OTI Group emails: **THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.** 9 During such time and until Buyer is ready to perform orders according to Section 7.2.2., Seller and MCT subsidiary shall have the right to make use of the Sold Assets in their premises free of charge (including the intangible assets, Section 2.2.2.) in order to fulfil said orders. The Parties shall use their utmost efforts to transfer the manufacturing capabilities to Buyer as soon as practicable, pursuant to the terms herein. MCT subsidiary shall cease the production for Oberthur Card System until end of April 2010. Starting April 2010, Buyer shall have the right to appoint one representative having access (but not authority) to all decisions relating to the business development of MCT subsidiary in order to supervise the proper shut down of MCT subsidiary. Any employment offer to MCT subsidiary employees by Buyer shall be subject to a prior coordination and agreed communication by the Parties. Seller, MCT subsidiary and Buyer have specified and reviewed the Sold Assets during the specification process according to the First Amendment ("Specification Process"). During the Specification Process, Buyer reviewed whether the Sold Assets are complete, in proper workable condition, fully functional and fit for their intended use. Seller guarantees that all Sold Asset which have been defined and marked as “A” (“A-Assets”), as specified in Attachment 7.6, will be transferred outside of PRC. During the Specification Process and according to Article 4 subs. K of the “First Amendment", Seller, MCT subsidiary and Buyer prepared an asset status list (“Asset Status”). The Asset Status list is attached as Attachment 7.7. The Asset Status contains the present "as-is" condition of all other Sold Assets other than the A-Assets as documented in the Specification Process. For the A-Assets contained in the Asset Status, Seller undertakes to repair defective assets and/or substitute missing A-Assets until the Delivery Date as specified in the Asset Status. In case Seller fails to comply with this obligation with regard to A-Assets, Buyer shall be entitled to reduce the purchase price according to book value of the relevant A-Asset in the Financial Statements of MCT subsidiary or OTI, as the case may be (“Book Value”). 10 Furthermore, the Asset Status contains the allocation of the Sold Assets in three Groups as outlined below. Seller undertakes to deliver the Sold Assets according to the below outlined delivery schedule. It is understood that the transfer of the following assets shall be subject to the approval by the respective Chinese authorities and that the dates set forth below do not take into consideration the time period, which is unknown, necessary to obtain such approvals: · Group 1 includes all Sold Assets which shall be packaged and to which transfer process to Buyer shall begin immediately following the Closing Date of this APA, but not later than the end of February 2010. · Group 2 includes all Sold Assets, listed in Attachment 7.8., which facilitate the obligations of the existing agreement with Gemalto and Oberthur Card System (in accordance with Section 7.3 above) with whom Seller and/or MCT subsidiary have a binding supply agreement which is not assignable without the consent of Gemalto. · Group 3 includes all Sold Assets, listed in Attachment 7.8.,the transferral of which is subject to additional approval by Chinese authorities (“Additional Approval”). Seller and MCT subsidiary shall make commercially utmost efforts (with its then existing personnel) in gaining all necessary approvals from the respective Chinese authorities in order to enable the transfer of the Sold Assets specified in Group 1 to 3, as outlined in the Shut-Down Concept but (with no guarantee except for A-Assets) at the latest until the end of the shut down period of MCT subsidiary (“Shut-Down Period”). All costs and expenses in connection with this approval shall be borne by Seller. In case and to the extent that MCT is not able to gain the Additional Approval for the assets included in Group 3 until the end of the Shut-Down Period, Seller shall store these assets in a warehouse named by Buyer at Buyer's expense. Seller shall start the transfer the Sold Assets included in Group 2 without undue delay to Buyer at the latest of (i) Gemalto has agreed to assign the supply agreement to Buyer, or agreed to subcontract it or to enter into another agreement to release Seller and/or MCT subsidiary from their obligations towards Gemalto, or (ii) such time that Buyer is ready to perform OTI orders as set forth in Section 7.2 above. In case Gemalto denies the assignment of its supply agreement with MCT subsidiary and Seller to Buyer prior to the expiration date of such agreement (until March 18, 2011), the Sold Assets included in Group 2 shall be transferred to Buyer immediately following March 18, 2011, provided that Seller or MCT subsidiary has obtained approval of the Chinese authorities for such transfer (the term between April 1st, 2010 and March 18th, 2011 shall be referred hereto as the “Transition Phase”) 11 During the Transition Phase, MCT subsidiary and Seller shall be entitled to perform the supply agreement with Gemalto by using their best effort but in good faith towards Gemalto to reduce business with Gemalto. If at all MCT subsidiary and Seller have to perform the supply agreement with Gemalto during the Transition Phase, the reasonable costs incurred during such period (after deducting the applicable revenues) as reflected in MCT subsidiary and Seller financial statements (“Financial Statements”) (where such costs do not serve any other customer and intercompany charges, but including necessary overhead) shall be borne equally between MCT subsidiary and Seller on one hand and Buyer on the other hand and paid by Buyer following the receipt of a cost report of the respective month provided by Seller; however with a cost limitation amounting and cumulated to Euro 500,000 for Buyer. The proceeds deriving from the supply agreement with Gemalto shall be entered into the Financial Statements of MCT subsidiary and Seller and shall reduce the cost for performing the services for Gemalto. Nevertheless, during the Transition Phase, MCT subsidiary may serve not only Gemalto supply agreement, but also other customers (if permitted pursuant to Section 7.2 above), in which case MCT subsidiary and Seller shall bear all costs and shall have the rights to all revenues in connection with such other customers. In case that Buyer assumes the supply agreement with Gemalto and Gemalto has agreed to the assumption, Seller guarantees that all products to be supplied under this supply agreement have a gross profit margin. Further on the Parties have to agree in coordination with Gemalto on the date to which the assumption shall be effected, but in any case not before the Closing Date. Buyer does not assume warranty and guarantee liabilities for products shipped prior to the date the assumption becomes effective. All title (free of third party rights) of all Sold Assets including the Sold Assets of Group 1, and 3 shall be transferred (free of third party rights) to Buyer on the Closing Date automatically. The title of the Sold Assets of Group 2 shall pass to Buyer after approval of Gemalto and/or Oberthur Card System (subject to Section 7.3 above), but in any case by the end of March 2011 at the latest. 12 Seller guarantees additionally: To deliver and ship the A-Assets in the technical and functional state as documented and evaluated during the Specification Process in the Asset Status subject to sub-section 7.8 above, and subject to ordinary wear and tear. If this is not the case for the said assets, Seller shall be obliged to repair such defective assets and/or substitute such missing assets before delivery to Buyer to return it to be in the same condition as documented in the Asset Status subject to ordinary wear and tear. If Seller fails to comply with this obligation with regard to A-Assets, Buyer shall be entitled to reduce the purchase price according to respective Book Value; To deliver and ship all other assets (not A-Assets) in the same "as-is" condition as documented in the Asset Status, subject to normal wear and tear. If this is not the case for the said assets, Seller shall be obliged to repair such defective assets and/or substitute such missing assets before delivery to Buyer to return it to be in the same condition as documented in the Asset Status. In case Seller fails to comply with this obligation with regard to said assets, Buyer shall be entitled to reduce the purchase price according to Book Value. For the avoidance of doubt, Buyer shall not be entitled to receive any rent, license or other fee with regards to the Sold Assets (Group 1, Group 2 and Group 3) still in possession of MCT subsidiary or Seller during the Transition Phase. Seller's obligations hereunder regarding pack and ship of the Sold Assets shall be to a production location named by Buyer. Buyer reserves the right to alter or amend its direction between Closing Date and shipping date at any time. The packing costs shall be borne by Seller solely. The shipping cost shall be shared 50/50 between Seller and Buyer until final destination. The Parties shall schedule the transfer of the Sold Assets as soon as practicable due to the time schedule outlined in this Article 7 in order to minimize the business impact on both Parties. 13 Article 8 Representation and Warranties of Buyer Buyer will have prior to the Closing Date sufficient funds to enable it to consummate the transactions contemplated herein and comply with its financial undertakings. No Person has acted, directly or indirectly, as a broker, finder or financial advisor for the Buyer or to Buyer's knowledge to SMARTRAC Group in connection with the transactions contemplated by this Agreement that would result in the obligation of Seller to pay any finder’s fee, brokerage fee, commission or similar payment in connection with the transactions contemplated hereby. Article 9 Closing Date “Closing Date” shall be the date on signing of this APA. The Parties confirm that no closing conditions are required. Article 10 Covenants From the Closing Date on, Seller shall cause MCT subsidiary to conduct and shut down the Business according to the Shut-Down Concept with due care of a prudent businessman and in the ordinary course, consistent with past practice, and use its best efforts to protect the Sold Assets from any damage or casualty loss, preserve intact the business organization of the Business and its relationships with third parties subject to MCT Shenzhen’s ability to do so under the circumstances ofits expected shut-down. From the Closing Date until the earlier of (i) designation of Buyer’s representative according to Section 7.4 above, or (ii) the shut-down of MCT subsidiary, Seller and MCT subsidiary shall promptly inform Buyer of all events or circumstances which, if existing or known on the Closing Date, would have been reasonably required to be disclosed to Buyer pursuant to Section 6.13 above. Seller shall comply and shall cause MCT subsidiary to comply with all necessary additional requirements and sign all additional documents, if necessary; e.g. to transfer of patents and trademarks immediately after the Closing Date and at any time upon request of Buyer and comply with all governmental and other regulations in order to effect the proper transfer of all Sold Assets including the Intellectual Property Rights pursuant to Section 2.2.2. and effect the registration of Buyer at the respective Patents and Trade Mark organizations. Buyer shall bear all costs and expenses relating to the transfer of Intellectual Property Rights. 14 Article 11 Non-Compete For a period of five years after the Closing Date, Seller shall not in any part of the world directly or indirectly, engage or invest in, own, manage, operate, finance or control, or participate in the ownership, management, operation, finance of, be employed by, associated with or in any manner connected with any business, group, entity and enterprise engaging in (i) the production of transponder using wire embedded technology, and/or (ii) wire embedded dual interface technology, and/or (iii) the production of Machinery as produced by MCT subsidiary prior to the date hereof (hereinafter “Special Business”), and/or (iv) render services or advice relating to the Special Business to any entity. However, the following activities shall be exempted from the covenant not to compete: a) The acquisition of a non-controlling interest in an entity engaged in the Special Business, not exceeding five percent of the capital and votes; or b) The acquisition of any business or any interest in an entity or group (exceeding 5% of the capital and votes) provided that the turnover of the Special Business in the total turnover of such entity or business in the fiscal year preceding the acquisition did not exceed 25% of the aggregate turnover of the acquired business, entity or group. In case of an engagement of Seller in the Special Business, (i) Buyer does not waive rights in pursuing its license rights, and/or any exclusivity arrangements in place with Seller and, (ii) no implied license right and/or exclusivity arrangement is being granted to such Special Business as a result of such engagement. Any failure to act by Buyer does equally not imply the grant of a right derived from its intellectual property or the waiver of any exclusivity arrangements. Seller acknowledges that the restrictions contained in this Article 11 are fair and reasonable. If, at the time of enforcement of any provision of this Article 11, a court or other tribunal shall hold that the restrictions therein are unreasonable or unenforceable under circumstances then existing, the Parties agree that the maximum period, scope or geographical area reasonable under such circumstances shall be substituted for the stated period, scope or area. In the event of any breach by Seller of any of the provisions of this Article 11, money damages may be inadequate and Buyer would have no adequate remedy at law. Accordingly, notwithstanding anything to the contrary contained in this APA, the Parties agree that Buyer shall have the rights, in addition to any other rights and the obligations under this Article 11, to seek an adequate remedy for such breach, in any court having jurisdiction over the matter, not only by an action for damages but also by an action or actions for specific performance, injunction and/or other equitable relief in order to enforce or prevent any violations (whether anticipatory, continuing or future) of the provisions of this Article 11. 15 Article 12 Limitation Period The indemnification obligation by Seller pursuant to Article 4 expires five years after the Closing Date. All other claims of SMARTRAC Group and/or Buyer arising under this APA shall become time-barred upon expiration of a period of 1 year after final installment according to Section 3.2., except as set forth in Article 11 (subject to the limitation therein). Article 13 Undertaking Seller shall not directly or indirectly challenge all and any worldwide wire embedding related intellectual property rights related to inlay production of SMARTRAC Group existing as of the Closing Date, unless in response to a claim made by a member of the SMARTRAC Group. The Parties confirm that they already withdrew finally and irrevocably “with prejudice” all legal proceedings pursuant to Section 2.1 until 2.7 of the Agreement dated September 15th, 2009. The Parties, on behalf of themselves and their affiliates, predecessors, successors, assigns, executors, administrators, and each of their past, present and future officers, directors, employees, parents, subsidiaries, divisions, representatives, shareholders, trustees and agents, hereby release, waive, relinquish, renounce, and discharge each Party, and all of their affiliates, predecessors, successors, assigns, executors, administrators, and each of their past, present and future officers, directors, employees, parents, subsidiaries, divisions, representatives, shareholders, trustees and agents, and direct or indirect customers and vendors to the extent that claims arise from their use or resale of Parties products the use thereof from any and all claims, whether known or unknown, actions, suits, causes of action, liabilities, or controversies, that arise out of or are related to past-patent infringement claims prior to the Closing Date or resulting from activities agreed between the Parties until the shut-down of MCT subsidiary. Notwithstanding Section 13.2 above, SMARTRAC Group will tolerate and will cause any other entity within SMARTRAC Group not to take any legal proceeding against any member of OTI Group with regard to the use of the existing wire embedded machines sold by OTI Group to the **THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.** ("JV OTI/ **THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.** ") during the period commencing January 1, 2005 through December 31, 2006 based on following conditions: · The machines are owned by the JV OTI/**THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.**. These machines must not be sold to third parties within or outside of China; · The machines are being used for the production of Chinese government products These products must not be sold or transferred outside of China; · SMARTRAC thus is giving no licence to the OTI/**THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.** JV and there will be no public acknowledgement concerning any tolerance as specified above; · SMARTRAC reserves the right to challenge the use of the machines if one of the aforementioned conditions is not fulfilled; · SMARTRAC shall provide remunerated services to the machines owned by the JV OTI/**THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.**, if requested so; · OTI and MCT shall have the right to continue its activity within the framework of the JV OTI/**THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.** and OTI and MCT activity in the framework of the JV OTI/**THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.** shall not be deemed a breach of its non competition obligation under this Agreement. Article 14 Law and Jurisdiction Each Party to this APA hereby agrees and specifies that this APA shall be governed by and construed under the laws of the State of Delaware in the United States of America, without regard to principles of conflicts of laws and further agrees and specifies that such Party shall be subject to the jurisdiction of the courts of Delaware. Buyer may be served with legal process c/o National Registered Agents, Inc., 160 Greentree Drive, Suite 101, Dover, DE 19904 Delaware or at such Party’s address set forth above or if different, at the principal office of the Party wherever that office may be in the world at the time such service is made or attempted to be made, or at whatever address is permitted by the Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil and Commercial Matters. 16 Seller may be served with legal process c/o OTI America, Inc. 111 Wood Ave. South, Suite 105, Iselin, New Jersey 08830 or at such Party’s address set forth above or if different, at the principal office of the Party wherever that office may be in the world at the time such service is made or attempted to be made, or at whatever address is permitted by the Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil and Commercial Matters. Each of the Parties commits to maintain the appointment of said agent of process for at least ten years from the Closing Date. Article 15 Contradiction This APA shall govern the subject matter thereof and supersedes the Agreement and the First Amendment in all respects and on the Closing Date the Agreement and the First Amendment shall be null and void with no further force and effect (except for the reference made herein). Article 16 Miscellaneous Any changes or amendments to this agreement including any changes or amendments to this provision shall be in written form in order to be valid and binding. Any publication with regard to this APA and the Supply Agreement not yet made shall be mutually agreed and coordinated by the Parties. If a provision of this agreement is or becomes wholly or partially invalid, the validity of the remaining provisions of this agreement shall not be affected. The invalid provision shall be deemed to be replaced by a statute tolerable feasible provision which economically most closely reflects the purpose of the invalid provision. The same applies in the event that the agreement contains any omissions. All notices and other communications under this APA (except for those required pursuant to Section 7.2.2 above) shall be in writing and shall be given or made by delivery in person (and shall be deemed to have been duly given upon such delivery), by overnight courier service (and shall be deemed to have been duly given two Working Days after delivery to the courier service), by facsimile (and shall be deemed to have been duly given after transmission in full with electronic confirmation of transmission if delivered during recipient’s business hours, or on the next Working Day if delivered after recipient’s business hours), or by registered or certified mail (postage prepaid, return receipt requested) (and shall be deemed to have been duly given five Working Days after delivery to the mail service) to the respective parties at the following addresses (or to such other address or facsimile number as a party may have specified by notice given to the other party pursuant to this provision): 17 If to Seller: On Track Innovations Ltd. Z.H.R. Industrial Zone, Rosh Pina 12000, ISRAEL Tel: +972-4-686-8000 Fax: +972-4-693-8887 Attn.: Oded Bashan, Chairman and CEO With a copy to: Zysman, Aharoni, Gayer & Ady Kaplan & Co. Law offices Beit Zion, 41-45 Rothchild Blvd., Tel Aviv 65784, Israel Tel: +972-3-7955555 Fax: +972-3-7955550 Attn.: Eran Ben Dor, Attorney at Law If to Buyer or SMARTRAC Group, to: SMARTRAC N.V. Strawinskylaan 851 1msterdam The Netherlands Phone: +31 20 30 50 150 Fax: +31 20 30 50 155 Attn.: Dr. Christian Fischer (CEO), Manfred Rietzler (CTO) 18 With a copy to: Legal Department of SMARTRAC Group c/o SMARTRAC Technology GmbH, Albstrasse 14, 70597 Stuttgart, Germany Tel: +49 (711) 656926176 Fax: +49 (711) 65692611 Attn.: Ruediger von Knebel, General Counsel This Agreement may be executed in multiple counterparts, each of which when executed and delivered, shall be deemed an original, but all of which shall constitute one and the same instrument. IN WITNESS WHEREOF, the Parties have caused this APA to be executed by their respective officers thereunto duly authorized, as of the date first written above. SMARTRAC Singapore Trading PTE. By: /s/ Christian Uhl Printed Name: Christian Uhl Printed Title: CFO MILENNIUM CARD´s TECHNOLOGY LIMITED, By:/s/Guy Shafran Printed Name:Guy Shafran Printed Title: President ON TRACK INNOVATIONS LTD. By: /s/ Oded Bashan Printed Name: Oded Bashan Printed Title: CEO By: /s/ Tanir Horn Printed Name: Tanir Horn Printed Title: CFO 19 SMARTRAC GUARENTEE In reference to a certain Asset Purchase Agreement, dated as of December 22nd, 2009, (the “APA”), by and between Millennium Card´s Technology Limited, a Hong Kong corporation and On Track Innovations Ltd. on the one hand, and SMARTRAC Singapore Trading PTE, a Singapore corporation on the other hand, SMARTRAC N.V. hereby guarantees the fulfillment of the obligations, covenants and warranties of entities within SMARTRAC Group (as such term is defined in the APA) pursuant to the APA. SMARTRAC N.V. By:/s/ Dr. Christian Fischer Printed Name: Dr. Christian Fischer Printed Title: CEO By:/s/ Manfred Rietzler Printed Name: Manfred Rietzler Printed Title: CTO 20 Attachment 2.2.1List of tangible assets Attachment to the Attachment 2.2.1 Asset Purchase Agreement Other Equipment MCT between MCT, OTI and SMARTRAC Group Imp. MCT Category Machine status NAME STM Asset No. MCT Asset No. Ser. No/Ident.No. Qty. 3 A Other equipment Fully Operational Server MCT-10125 MCTSZCO010 06/04/25-15 1 3 A Other equipment Fully Operational Small Power Generator MCT-10126 MCTSZOF243 06/03/31-22 1 3 A Other equipment Fully Operational UPS - Spare power source MCT-10124 MCTSZOF025 06/03/31-23 1 3 A Other equipment Fully Operational Air Compressing machine MCT-10122 MCTSZOF244 06/03/31-24 1 3 B Other equipment Fully Operational Long Oven-Dryer MCT-10244 MCTSZOF494 06/11/30-40 1 3 A Machinery Fully Operational Special Punching machine -Old MCT-10127 MCTSZOF675 07/08/30-52 1 3 A Other equipmen(OTC) Fully Operational UPS - Spare power source MCT-10130 MCTSZOF651 07/06/30-47 1 3 A Other equipmen(OTC) Fully Operational Air Compressing machine MCTSZOF652 07/06/30-51 1 3 A Other equipmen(OTC) Fully Operational Nitrogenous Generator MCT-10131 MCTSZOF681 07/07/31-33 1 3 A Other equipmen(OTC) Fully Operational UPS - Spare power source MCT-10129 MCTSZOF729 07/12/31-51 1 3 A Other equipment Fully Operational Big Power Generator MCT-10121 MCTSZOF730 07/12/31-52 1 3 A Other equipmen(OTC) Fully Operational Refrigerator room MCT-10128 MCTSZOF618 07/05/26-32 1 3 C Other equipment Fully Operational Air Compressing machine MCT-10123 1 3 B Office Fully Operational computer MCTSZCO001 06/03/31-20 1 3 B Office Fully Operational computer MCTSZCO002 06/03/31-20 1 3 B Office Fully Operational computer MCTSZCO003 06/03/31-20 1 3 B Office Fully Operational computer MCTSZCO004 06/03/31-20 1 3 B Office Fully Operational computer MCTSZCO005 06/03/31-20 1 3 B Office Fully Operational computer MCTSZCO005 06/03/31-20 1 3 B Office Fully Operational computer MCTSZCO006 06/03/31-26 1 3 B Office Fully Operational printer MCTSZCO008 06/03/31-27 1 3 B Office Fully Operational IBM-computer MCTSZCO009 06/04/25-15 1 3 B Office Fully Operational computer MCTSZCO011 06/04/30-28 1 3 B Office Fully Operational computer MCTSZCO012 06/04/30-29 1 3 B Office Fully Operational computer MCTSZCO013 06/04/30-30 1 3 B Office Fully Operational computer MCTSZCO014 06/04/30-31 1 3 B Office Fully Operational computer MCTSZCO015 06/04/30-32 1 3 B Office Fully Operational computer MCTSZCO016 06/04/30-33 1 3 B Office Fully Operational computer MCTSZCO017 06/04/30-34 1 3 B Office Fully Operational computer MCTSZCO018 06/04/30-35 1 3 B Office Fully Operational computer MCTSZCO019 06/04/30-36 1 3 B Office Fully Operational computer MCTSZCO020 06/04/30-37 1 3 B Office Fully Operational computer MCTSZCO056R 06/05/19-6 1 3 B Technical and R&D equipment Fully Operational computer MCTSZCO042R 06/05/19-7 1 3 B Technical and R&D equipment Fully Operational computer MCTSZCO021 06/05/26-14 1 Attach.2.2.1 Other Equipm(MCT) 1/12 Attachment to the Attachment 2.2.1 Asset Purchase Agreement Other Equipment MCT between MCT, OTI and SMARTRAC Group Imp. MCT Category Machine status NAME STM Asset No. MCT Asset No. Ser. No/Ident.No. Qty. 3 B Technical and R&D equipment Fully Operational computer MCTSZCO022 06/05/26-14 1 3 B Technical and R&D equipment Fully Operational computer MCTSZCO023 06/05/26-14 1 3 B Technical and R&D equipment Fully Operational computer MCTSZCO024 06/05/26-14 1 3 B Office Fully Operational computer MCTSZCO025 06/05/26-14 1 3 B Office Fully Operational computer MCTSZCO026 06/05/26-14 1 3 B Office Fully Operational computer MCTSZCO027 06/05/26-14 1 3 B Technical and R&D equipment Fully Operational computer MCTSZCO028 06/05/26-14 1 3 B Office Fully Operational computer MCTSZCO029 06/05/26-14 1 3 B Technical and R&D equipment Fully Operational computer MCTSZCO030 06/05/26-14 1 3 B Office Fully Operational computer MCTSZCO031 06/06/28-35 1 3 B Technical and R&D equipment Fully Operational computer MCTSZCO032 06/06/28-35 1 3 B Technical and R&D equipment Fully Operational computer MCTSZCO033 06/06/28-35 1 3 B Office Fully Operational computer MCTSZCO034 06/06/28-35 1 3 B Office Fully Operational computer MCTSZCO035 06/06/28-35 1 3 B Office Fully Operational computer MCTSZCO036 06/06/28-35 1 3 B Office Fully Operational computer MCTSZCO037 06/06/28-35 1 3 B Technical and R&D equipment Fully Operational computer MCTSZCO038 06/06/28-35 1 3 B Office Fully Operational computer MCTSZCO039 06/06/28-35 1 3 B Office Fully Operational computer MCTSZCO040 06/06/28-35 1 3 B Technical and R&D equipment Fully Operational computer MCTSZCO057 06/07/31-49 1 3 B Technical and R&D equipment Fully Operational computer MCTSZCO058 06/07/31-49 1 3 B Office Fully Operational computer MCTSZCO059 06/07/31-49 1 3 B Office Fully Operational computer MCTSZCO060 06/07/31-49 1 3 B Office Fully Operational computer MCTSZCO063 06/07/31-49 1 3 B Office Fully Operational computer MCTSZCO064 06/07/31-49 1 3 B Office Fully Operational computer MCTSZCO065 06/07/31-49 1 3 B Office Fully Operational computer MCTSZCO066 06/07/31-49 1 3 B Office Fully Operational computer MCTSZCO061 06/07/31-49 1 3 B Office Fully Operational computer MCTSZCO062 06/07/31-49 1 3 B Office Fully Operational computer MCTSZCO068 06/10/24-6 1 3 B Office Broken and cannot be fixed computer MCTSZCO069 06/11/27-28 1 3 B Office Fully Operational computer MCTSZCO070 06/12/31-40 1 3 B Office Fully Operational computer MCTSZCO071 06/12/31-40 1 3 B Office Fully Operational computer MCTSZCO072 07/04/30-43 1 3 B Office Fully Operational computer MCTSZCO073 07/04/30-43 1 Attach.2.2.1 Other Equipm(MCT) 2/12 Attachment to the Attachment 2.2.1 Asset Purchase Agreement Other Equipment MCT between MCT, OTI and SMARTRAC Group Imp. MCT Category Machine status NAME STM Asset No. MCT Asset No. Ser. No/Ident.No. Qty. 3 B Office Fully Operational computer MCTSZCO074 07/04/30-43 1 3 B Office Fully Operational computer MCTSZCO075 07/04/30-43 1 3 B Office Fully Operational computer MCTSZCO076 07/04/30-43 1 3 B Office Fully Operational computer MCTSZCO077 07/05/31-41 1 3 B Office Fully Operational computer MCTSZCO078 07/05/31-41 1 3 B Technical and R&D equipment Fully Operational computer MCTSZCO079 07/05/31-41 1 3 B Office Fully Operational computer MCTSZCO080 07/05/31-41 1 3 B Office Fully Operational computer MCTSZCO103 07/08/30-49 1 3 B Office Fully Operational computer MCTSZCO104 07/08/30-49 1 3 B Office Fully Operational computer MCTSZCO105 07/08/30-49 1 3 B Office Fully Operational computer MCTSZCO106 07/09/30-49 1 3 B Office Fully Operational computer MCTSZCO107 07/09/30-49 1 3 B Office Fully Operational computer MCTSZCO108 07/10/31-30 1 3 B Office Fully Operational computer MCTSZCO109 07/10/31-30 1 3 B Office Fully Operational computer MCTSZCO110 07/11/30-57 1 3 B Office Fully Operational computer MCTSZCO111 08/09/30-36 1 3 B Office Fully Operational computer MCTSZCO112 08/09/30-36 1 3 B Technical and R&D equipment Fully Operational computer MCTSZCO113 08/09/30-36 1 3 B Office Fully Operational computer MCTSZCO114 08/10/31-43 1 3 B Office Fully Operational computer MCTSZCO115 08/10/31-43 1 3 B Office Fully Operational computer MCTSZCO116 08/11/30-33 1 3 B Office Fully Operational computer MCTSZCO081 07/05/26-32 1 3 B Office Fully Operational computer MCTSZCO082 07/05/26-32 1 3 B Office Fully Operational computer MCTSZCO083 07/05/26-32 1 3 B Office Fully Operational computer MCTSZCO084 07/05/26-32 1 3 B Office Fully Operational computer MCTSZCO085 07/05/26-32 1 3 B Office Fully Operational computer MCTSZCO086 07/05/26-32 1 3 B Office Fully Operational computer MCTSZCO087 07/05/26-32 1 3 B Office Fully Operational computer MCTSZCO088 07/05/26-32 1 3 B Office Fully Operational computer MCTSZCO089 07/08/20-13 1 3 B Office Fully Operational computer MCTSZCO090 07/08/20-13 1 3 B Office Fully Operational computer MCTSZCO091 07/08/20-13 1 3 B Office Fully Operational computer MCTSZCO092 07/08/20-13 1 3 B Office Fully Operational computer MCTSZCO093 07/08/20-13 1 3 B Office Fully Operational computer MCTSZCO094 07/08/20-13 1 Attach.2.2.1 Other Equipm(MCT) 3/12 Attachment to the Attachment 2.2.1 Asset Purchase Agreement Other Equipment MCT between MCT, OTI and SMARTRAC Group Imp. MCT Category Machine status NAME STM Asset No. MCT Asset No. Ser. No/Ident.No. Qty. 3 B Office Fully Operational computer MCTSZCO095 07/08/20-13 1 3 B Office Fully Operational computer MCTSZCO096 07/08/20-13 1 3 B Office Fully Operational computer MCTSZCO097 07/08/20-13 1 3 B Office Fully Operational computer MCTSZCO098 07/08/20-13 1 3 B Office Fully Operational computer MCTSZCO099 07/08/20-13 1 3 B Office Fully Operational display MCTSZCO100 07/08/20-13 1 3 B Office Fully Operational display MCTSZCO101 07/08/20-13 1 3 B Office Fully Operational computer MCTSZCO102 07/08/20-13 1 3 B Office Fully Operational electrograph MCTSZOF179R 06/03/24-7 1 3 B Office Fully Operational tv MCTSZOF181 06/03/24-7 1 3 B Office Fully Operational cold store MCTSZOF209 06/04/30-27 1 3 B Office Fully Operational washing machine MCTSZOF210 06/04/30-27 1 3 B Office Fully Operational electrograph MCTSZOF180 06/05/31-28 1 3 B Office Fully Operational printer MCTSZOF177 06/05/31-26 1 3 B Office Fully Operational printer MCTSZOF205 06/05/31-28 1 3 B Office Fully Operational printer MCTSZOF207 06/05/31-34 1 3 B Office Fully Operational car MCTSZOF248R 06/06/21-20 1 3 B Office Fully Operational car MCTSZOF249R 06/06/21-20 1 3 B Office Fully Operational car MCTSZOF250R 06/06/21-20 1 3 B Office Fully Operational car MCTSZOF251R 06/06/21-20 1 3 B Office Fully Operational tangent MCTSZOF254R 06/06/21-20 1 3 B Office Fully Operational copying machine MCTSZOF342 06/06/27-28 1 3 B Office Fully Operational book shelf MCTSZOF296 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF297 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF299 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF300 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF308 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF309 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF310 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF311 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF312 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF313 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF314 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF315 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF316 06/06/27-32 1 Attach.2.2.1 Other Equipm(MCT) 4/12 Attachment to the Attachment 2.2.1 Asset Purchase Agreement Other Equipment MCT between MCT, OTI and SMARTRAC Group Imp. MCT Category Machine status NAME STM Asset No. MCT Asset No. Ser. No/Ident.No. Qty. 3 B Office Fully Operational book shelf MCTSZOF317 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF318 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF319 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF320 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF321 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF322 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF323 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF324 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF334 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF326 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF327 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF328 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF329 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF331 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF332 06/06/27-32 1 3 B Office Fully Operational book shelf MCTSZOF333 06/06/27-32 1 3 B Office Fully Operational sofa MCTSZOF303 06/06/27-32 1 3 B Office Fully Operational sofa MCTSZOF304 06/06/27-32 1 3 B Office Fully Operational meeting desk MCTSZOF292 06/06/27-32 1 3 B Office Fully Operational meeting desk MCTSZOF293 06/06/27-32 1 3 B Office Fully Operational meeting desk MCTSZOF294 06/06/27-32 1 3 B Office Fully Operational meeting desk MCTSZOF295 06/06/27-32 1 3 B Office Fully Operational tv MCTSZOF340 06/06/28-40 1 3 B Office Fully Operational tv MCTSZOF341 06/06/28-40 1 3 B Office Fully Operational water heater MCTSZOF360R 06/07/20-35 1 3 B Office Fully Operational water heater MCTSZOF364R 06/07/31-46 1 3 B Office Fully Operational chair MCTSZOF365R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF366R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF367R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF368R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF369R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF370R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF371R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF372R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF373R 06/07/31-47 1 Attach.2.2.1 Other Equipm(MCT) 5/12 Attachment to the Attachment 2.2.1 Asset Purchase Agreement Other Equipment MCT between MCT, OTI and SMARTRAC Group Imp. MCT Category Machine status NAME STM Asset No. MCT Asset No. Ser. No/Ident.No. Qty. 3 B Office Fully Operational chair MCTSZOF374R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF375R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF376R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF377R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF378R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF379R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF380R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF381R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF382R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF383R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF384R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF385R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF386R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF387R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF388R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF389R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF390R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF391R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF392R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF393R 06/07/31-47 1 3 B Office Fully Operational chair MCTSZOF394R 06/07/31-47 1 3 B Office Fully Operational Switch MCTSZOF395R 06/07/31-49 1 3 B Office Fully Operational printer MCTSZOF447 06/09/13-9 1 3 B Office Fully Operational printer MCTSZOF448 06/09/13-9 1 3 B Office Fully Operational water machine MCTSZOF469 06/10/27-22 1 3 B Office Fully Operational high shelf MCTSZOF485 06/11/23-15 1 3 B Office Fully Operational high shelf MCTSZOF486 06/11/23-15 1 3 B Office Fully Operational high shelf MCTSZOF487 06/11/23-15 1 3 B Office Fully Operational chair MCTSZOF488 06/11/23-15 1 3 B Office Fully Operational Cleaner MCTSZOF489 06/11/30-36 1 3 B Office Fully Operational printer MCTSZOF491 06/11/30-39 1 3 B Office Fully Operational Air conditioner MCTSZOF682 07/07/31-40 1 3 B Office Fully Operational Air conditioner MCTSZOF683 07/07/31-40 1 3 B Office Fully Operational Air conditioner MCTSZOF684 07/07/31-40 1 3 B Office Fully Operational printer MCTSZOF491 07/04/30-38 1 Attach.2.2.1 Other Equipm(MCT) 6/12 Attachment to the Attachment 2.2.1 Asset Purchase Agreement Other Equipment MCT between MCT, OTI and SMARTRAC Group Imp. MCT Category Machine status NAME STM Asset No. MCT Asset No. Ser. No/Ident.No. Qty. 3 B Other equipment Fully Operational Switch MCTSZOF616 07/05/14-17 1 3 B Other equipment Fully Operational Switch MCTSZOF617 07/05/14-17 1 3 B Office Fully Operational copying machine MCTSZOF625 07/06/30-26 1 3 B Office Fully Operational printer MCTSZOF626 07/06/30-26 1 3 B Office Fully Operational Switch MCTSZOF627 07/06/30-26 1 3 B Office Fully Operational Cleaner MCTSZOF628 07/06/30-26 1 3 B Office Fully Operational Cleaner MCTSZOF629 07/06/30-26 1 3 B Office Fully Operational cold store MCTSZOF630 07/06/30-26 1 3 B Office Fully Operational Carbinet MCTSZOF631 07/06/30-29 1 3 B Office Fully Operational Carbinet MCTSZOF632 07/06/30-29 1 3 B Office Fully Operational clothes stand MCTSZOF633 07/06/30-29 1 3 B Office Fully Operational clothes stand MCTSZOF634 07/06/30-29 1 3 B Office Fully Operational refrigeratory MCTSZOF638 07/06/30-47 1 3 B Office Fully Operational skin chair MCTSZOF709 07/11/30-56 1 3 B Office Fully Operational skin chair MCTSZOF710 07/11/30-56 1 3 B Office Fully Operational skin chair MCTSZOF711 07/11/30-56 1 3 B Office Fully Operational skin chair MCTSZOF712 07/11/30-56 1 3 B Office Fully Operational skin chair MCTSZOF713 07/11/30-56 1 3 B Office Fully Operational skin chair MCTSZOF714 07/11/30-56 1 3 B Office Fully Operational skin chair MCTSZOF715 07/11/30-56 1 3 B Office Fully Operational skin chair MCTSZOF716 07/11/30-56 1 3 B Office Fully Operational skin chair MCTSZOF717 07/11/30-56 1 3 B Office Fully Operational skin chair MCTSZOF718 07/11/30-56 1 3 B Office Fully Operational skin chair MCTSZOF719 07/11/30-56 1 3 B Office Fully Operational skin chair MCTSZOF720 07/11/30-56 1 3 B Office Fully Operational meeting chair MCTSZOF722 07/11/30-56 1 3 B Office Fully Operational meeting chair MCTSZOF723 07/11/30-56 1 3 B Other equipment Fully Operational Desk MCTSZOF724 07/11/30-56 1 3 B Other equipment Fully Operational Steel Workbench MCTSZOF120R 06/03/09-1 1 3 B Other equipment Fully Operational product line MCTSZOF121R 06/03/09-1 1 3 B Office Fully Operational shelf MCTSZOF136R 06/03/31-19 1 3 B Office Fully Operational shelf MCTSZOF137R 06/03/31-19 1 3 B Office Fully Operational shelf MCTSZOF138R 06/03/31-19 1 3 B Office Fully Operational shelf MCTSZOF139R 06/03/31-19 1 3 B Office Fully Operational shelf MCTSZOF140R 06/03/31-19 1 Attach.2.2.1 Other Equipm(MCT) 7/12 Attachment to the Attachment 2.2.1 Asset Purchase Agreement Other Equipment MCT between MCT, OTI and SMARTRAC Group Imp. MCT Category Machine status NAME STM Asset No. MCT Asset No. Ser. No/Ident.No. Qty. 3 B Office Fully Operational shelf MCTSZOF141R 06/03/31-19 1 3 B Office Fully Operational shelf MCTSZOF142R 06/03/31-19 1 3 B Office Fully Operational shelf MCTSZOF143R 06/03/31-19 1 3 B Office Fully Operational shelf MCTSZOF144R 06/03/31-19 1 3 B Office Fully Operational shelf MCTSZOF145R 06/03/31-19 1 3 B Office Fully Operational shelf MCTSZOF146R 06/03/31-19 1 3 B Office Fully Operational shelf MCTSZOF147R 06/03/31-19 1 3 B Office Fully Operational shelf MCTSZOF148R 06/03/31-19 1 3 B Office Fully Operational shelf MCTSZOF149R 06/03/31-19 1 3 B Office Fully Operational shelf MCTSZOF150R 06/03/31-19 1 3 B Office Fully Operational shelf MCTSZOF151R 06/03/31-19 1 3 B Office Fully Operational shelf MCTSZOF152R 06/03/31-19 1 3 B Office Fully Operational shelf MCTSZOF153R 06/03/31-19 1 3 B Other equipment Fully Operational Switch MCTSZOF242 06/03/31-21 1 3 B Other equipment Fully Operational Cleaner MCTSZOF027 06/04/10-2 1 3 B Other equipment Fully Operational Cooling machine MCTSZOF028R 06/04/30-22 1 3 B Other equipment Fully Operational Cutting machine MCTSZOF029R 06/04/30-22 1 3 B Other equipment Fully Operational Dripping machine MCTSZOF030R 06/04/30-22 1 3 B Office Fully Operational desk MCTSZOF130R 06/04/30-22 1 3 B Office Fully Operational desk MCTSZOF131R 06/04/30-22 1 3 B Office Fully Operational desk MCTSZOF132R 06/04/30-22 1 3 B Office Fully Operational desk MCTSZOF133R 06/04/30-22 1 3 B Office Fully Operational desk MCTSZOF134R 06/04/30-22 1 3 B Office Fully Operational desk MCTSZOF135R 06/04/30-22 1 3 B Other equipment Fully Operational Product line component MCTSZOF121R 06/05/31-16 1 3 B Other equipment Fully Operational Cooling machine MCTSZOF040R 06/05/31-17 1 3 B Other equipment Fully Operational Oven MCTSZOF240 06/05/31-30 1 3 B Office Fully Operational Desk MCTSZOF298 06/06/27-32 1 3 B Office Fully Operational Desk MCTSZOF301 06/06/27-32 1 3 B Office Fully Operational Desk MCTSZOF325 06/06/27-32 1 3 B Office Fully Operational Desk MCTSZOF330 06/06/27-32 1 3 B Office Fully Operational Desk MCTSZOF302 06/06/27-32 1 3 B Office Fully Operational Desk MCTSZOF289 06/06/27-32 1 3 B Office Fully Operational Desk MCTSZOF290 06/06/27-32 1 3 B Office Fully Operational Desk MCTSZOF291 06/06/27-32 1 Attach.2.2.1 Other Equipm(MCT) 8/12 Attachment to the Attachment 2.2.1 Asset Purchase Agreement Other Equipment MCT between MCT, OTI and SMARTRAC Group Imp. MCT Category Machine status NAME STM Asset No. MCT Asset No. Ser. No/Ident.No. Qty. 3 B Office Fully Operational Desk MCTSZOF305 06/06/27-32 1 3 B Office Fully Operational Cabinet MCTSZOF306 06/06/27-32 1 3 B Office Fully Operational Cabinet MCTSZOF307 06/06/27-32 1 3 B Other equipment Fully Operational Stress machine MCTSZOF261R 06/06/28-34 1 3 B Office Fully Operational shelf MCTSZOF353R 06/07/20-42 1 3 B Office Fully Operational shelf MCTSZOF354R 06/07/20-42 1 3 B Office Fully Operational shelf MCTSZOF355R 06/07/20-42 1 3 B Office Fully Operational shelf MCTSZOF356R 06/07/20-42 1 3 B Office Fully Operational shelf MCTSZOF348R 06/07/20-42 1 3 B Office Fully Operational shelf MCTSZOF349R 06/07/20-42 1 3 B Office Fully Operational shelf MCTSZOF350R 06/07/20-42 1 3 B Office Fully Operational shelf MCTSZOF351R 06/07/20-42 1 3 B Office Fully Operational shelf MCTSZOF352R 06/07/20-42 1 3 B Office Fully Operational shelf MCTSZOF358R 06/07/20-42 1 3 B Office Fully Operational shelf MCTSZOF359R 06/07/20-42 1 3 B Other equipment Fully Operational Cutting machine MCTSZOF434 06/09/30-42 1 3 B Office Fully Operational shelf MCTSZOF470 06/10/31-27 1 3 B Office Fully Operational shelf MCTSZOF471 06/10/31-27 1 3 B Office Fully Operational shelf MCTSZOF472 06/10/31-27 1 3 B Office Fully Operational shelf MCTSZOF473 06/10/31-27 1 3 B Office Fully Operational Desk MCTSZOF483 06/11/23-15 1 3 B Office Fully Operational Desk MCTSZOF484 06/11/23-15 1 3 B Other equipment Fully Operational Packing machine MCTSZOF490 06/11/30-36 1 3 B Other equipment Fully Operational Coarseness instrument MCTSZOF611 07/5/31-32 1 3 B Other equipment Fully Operational Balance MCTSZOF613 07/6/30-25 1 3 B Other equipmen(OTC) Fully Operational Save MCTSZOF739 08/07/31-24 1 3 B Other equipment Fully Operational Packing Bench MCTSZOF740 08/08/31-30 1 3 B Other equipment Fully Operational Scrapping machine MCTSZOF741 08/10/31-24 1 3 B Other equipment Fully Operational Punching moudle MCTSZOF228R 06/05/19-6 1 3 B Other equipment Fully Operational Shelf MCTSZOF229R 06/05/19-6 1 3 B Other equipment Fully Operational Smooth machine MCTSZOF241 06/05/31-28 1 3 B Other equipment Fully Operational Smooth machine MCTSZOF256 06/06/15-5 1 3 B Other equipment Fully Operational Cutting machine MCTSZOF257 06/06/15-5 1 3 B Other equipment Fully Operational Smooth machine MCTSZOF246R 06/06/21-20 1 3 B Other equipment Fully Operational Smooth machine MCTSZOF247R 06/06/21-20 1 Attach.2.2.1 Other Equipm(MCT) 9/12 Attachment to the Attachment 2.2.1 Asset Purchase Agreement Other Equipment MCT between MCT, OTI and SMARTRAC Group Imp. MCT Category Machine status NAME STM Asset No. MCT Asset No. Ser. No/Ident.No. Qty. 3 B Other equipment Fully Operational Smooth machine MCTSZOF252R 06/06/21-20 1 3 B Other equipment Fully Operational Cleaner MCTSZOF343R 06/06/28-34. 1 3 B Other equipment Fully Operational Cutting machine MCTSZOF218 06/06/28-36 1 3 B Other equipment Fully Operational Cutting machine MCTSZOF219 06/06/28-37 1 3 B Other equipment Fully Operational Hygroscopic machine MCTSZOF357R 06/07/20-42 1 3 B Office Fully Operational desk MCTSZOF501R 06/12/31-36 1 3 B Office Fully Operational desk MCTSZOF502R 06/12/31-36 1 3 B Office Fully Operational desk MCTSZOF503R 06/12/31-36 1 3 B Other equipment Fully Operational aiguille MCTSZOF547 07/01/31-28 1 3 B Other equipment Fully Operational Balance MCTSZOF612 07/06/30-25 1 3 B Other equipment Fully Operational Jaw cart MCTSZOF731 07/12/31-70 1 3 B Other equipment Fully Operational Cover MCTSZOF619 07/06/30-18 1 3 B Other equipment Fully Operational Cover MCTSZOF620 07/06/30-18 1 3 B Other equipmen(OTC) Fully Operational Hygroscopic machine MCTSZOF621 07/06/30-26 1 3 B Other equipmen(OTC) Fully Operational Hygroscopic machine MCTSZOF622 07/06/30-26 1 3 B Other equipmen(OTC) Fully Operational Hygroscopic machine MCTSZOF623 07/06/30-26 1 3 B Other equipmen(OTC) Fully Operational Cleaner MCTSZOF624 07/06/30-26 1 3 B Other equipmen(OTC) Fully Operational nitrogenous carbinet MCTSZOF635 07/06/30-47 1 3 B Other equipmen(OTC) Fully Operational nitrogenous carbinet MCTSZOF636 07/06/30-47 1 3 B Other equipmen(OTC) Fully Operational nitrogenous carbinet MCTSZOF637 07/06/30-47 1 3 B Other equipment Fully Operational Cooling machine MCTSZOF639 07/06/30-47 1 3 B Other equipmen(OTC) Fully Operational Transformer MCTSZOF640 07/06/30-47 1 3 B Other equipmen(OTC) Fully Operational Transformer MCTSZOF641 07/06/30-47 1 3 B Other equipmen(OTC) Fully Operational Transformer MCTSZOF642 07/06/30-47 1 3 B Other equipmen(OTC) Fully Operational Transformer MCTSZOF643 07/06/30-47 1 3 B Other equipmen(OTC) Fully Operational Transformer MCTSZOF644 07/06/30-47 1 3 B Other equipmen(OTC) Fully Operational Transformer MCTSZOF645 07/06/30-47 1 3 B Other equipmen(OTC) Fully Operational Transformer MCTSZOF646 07/06/30-47 1 3 B Other equipmen(OTC) Fully Operational Transformer MCTSZOF647 07/06/30-47 1 3 B Other equipmen(OTC) Fully Operational Transformer MCTSZOF648 07/06/30-47 1 3 B Other equipmen(OTC) Fully Operational Transformer MCTSZOF649 07/06/30-47 1 3 B Other equipmen(OTC) Fully Operational Transformer MCTSZOF650 07/06/30-47 1 3 B Other equipmen(OTC) Fully Operational nitrogenous carbinet MCTSZOF653 07/06/30-51 1 3 B Office Fully Operational desk MCTSZOF654 07/07/31-28 1 3 B Office Fully Operational desk MCTSZOF655 07/07/31-28 1 Attach.2.2.1 Other Equipm(MCT) 10/12 Attachment to the Attachment 2.2.1 Asset Purchase Agreement Other Equipment MCT between MCT, OTI and SMARTRAC Group Imp. MCT Category Machine status NAME STM Asset No. MCT Asset No. Ser. No/Ident.No. Qty. 3 B Office Fully Operational desk MCTSZOF656 07/07/31-28 1 3 B Office Fully Operational desk MCTSZOF657 07/07/31-28 1 3 B Office Fully Operational desk MCTSZOF658 07/07/31-28 1 3 B Office Fully Operational desk MCTSZOF659 07/07/31-28 1 3 B Office Fully Operational desk MCTSZOF660 07/07/31-28 1 3 B Office Fully Operational desk MCTSZOF661 07/07/31-28 1 3 B Office Fully Operational desk MCTSZOF662 07/07/31-28 1 3 B Office Fully Operational desk MCTSZOF663 07/07/31-28 1 3 B Office Fully Operational desk MCTSZOF664 07/07/31-28 1 3 B Office Fully Operational desk MCTSZOF665 07/07/31-28 1 3 B Office Fully Operational desk MCTSZOF666 07/07/31-28 1 3 B Office Fully Operational desk MCTSZOF667 07/07/31-28 1 3 B Office Fully Operational desk MCTSZOF668 07/07/31-28 1 3 B Office Fully Operational desk MCTSZOF669 07/07/31-28 1 3 B Office Fully Operational desk MCTSZOF670 07/07/31-28 1 3 B Office Fully Operational desk MCTSZOF671 07/07/31-28 1 3 B Office Fully Operational desk MCTSZOF672 07/07/31-28 1 3 B Office Fully Operational desk MCTSZOF673 07/07/31-28 1 3 B Office Fully Operational desk MCTSZOF674 07/07/31-28 1 3 B Other equipmen(OTC) Fully Operational shelf (cold store) MCTSZOF676 07/07/31-28 1 3 B Other equipmen(OTC) Fully Operational shelf (cold store) MCTSZOF677 07/07/31-28 1 3 B Other equipmen(OTC) Fully Operational shelf (store) MCTSZOF678 07/07/31-28 1 3 B Other equipmen(OTC) Fully Operational shelf (store) MCTSZOF679 07/07/31-28 1 3 B Office Fully Operational garbage bin MCTSZOF680 07/07/31-28 1 3 B Other equipmen(OTC) Fully Operational shelf (cold store) MCTSZOF690 07/09/30-44 1 3 B Other equipmen(OTC) Fully Operational shelf (cold store) MCTSZOF691 07/09/30-44 1 3 B Other equipmen(OTC) Fully Operational shelf (cold store) MCTSZOF692 07/09/30-44 1 3 B Other equipmen(OTC) Fully Operational shelf (cold store) MCTSZOF693 07/09/30-44 1 3 B Other equipmen(OTC) Fully Operational shelf (cold store) MCTSZOF694 07/09/30-44 1 3 B Other equipmen(OTC) Fully Operational shelf (cold store) MCTSZOF695 07/09/30-44 1 3 B Other equipmen(OTC) Fully Operational shelf (store) MCTSZOF696 07/09/30-44 1 3 B Other equipmen(OTC) Fully Operational shelf (store) MCTSZOF697 07/09/30-44 1 3 B Other equipmen(OTC) Fully Operational shelf (store) MCTSZOF698 07/09/30-44 1 3 B Other equipmen(OTC) Fully Operational shelf (store) MCTSZOF699 07/09/30-44 1 3 B Other equipmen(OTC) Fully Operational shelf (store) MCTSZOF700 07/09/30-44 1 Attach.2.2.1 Other Equipm(MCT) 11/12 Attachment to the Attachment 2.2.1 Asset Purchase Agreement Other Equipment MCT between MCT, OTI and SMARTRAC Group Imp. MCT Category Machine status NAME STM Asset No. MCT Asset No. Ser. No/Ident.No. Qty. 3 B Other equipmen(OTC) Fully Operational shelf (store) MCTSZOF701 07/09/30-44 1 3 B Other equipmen(OTC) Fully Operational shelf (store) MCTSZOF702 07/09/30-44 1 3 B Other equipmen(OTC) Fully Operational shelf (store) MCTSZOF703 07/09/30-44 1 3 B Other equipmen(OTC) Fully Operational desk MCTSZOF704 07/09/30-44 1 3 B Other equipmen(OTC) Fully Operational desk MCTSZOF705 07/09/30-44 1 3 B Other equipmen(OTC) Fully Operational Ultrasonic cleaning machine MCTSZOF707 07/11/30-43 1 3 B Office Fully Operational Desk MCTSZOF708 07/11/30-43 1 3 B Office Fully Operational Desk MCTSZOF721 07/11/30-56 1 3 B Office Fully Operational meeting chair MCTSZOF732 07/12/31-66 1 3 B Office Fully Operational meeting chair MCTSZOF733 07/12/31-66 1 3 B Office Fully Operational meeting chair MCTSZOF734 07/12/31-66 1 3 B Office Fully Operational chair MCTSZOF735 07/12/31-66 1 3 B Office Fully Operational desk MCTSZOF736 07/12/31-66 1 3 B Other equipmen(OTC) Fully Operational nitrogenous carbinet MCTSZOF726 07/12/31-66 1 3 B Other equipmen(OTC) Fully Operational nitrogenous carbinet MCTSZOF727 07/12/31-66 1 3 B Other equipmen(OTC) Fully Operational nitrogenous carbinet MCTSZOF728 07/12/31-66 1 3 B Other equipmen(OTC) Fully Operational vacuum pump MCTSZOF737 08/01/31-14 1 3 B Other equipment Fully Operational electrical machine MCT-10121 MCTSZOF738 08/01/31-15 1 3 B Other equipmen(OTC) Fully Operational Spectrum machine MCTSZEL001 06/04/30-26 1 3 B Office Fully Operational Hygroscopic machine MCTSZOF339R 06/06/28-37 1 3 B all removable fixtures Fully Operational located at SZ site 1 Attach.2.2.1 Other Equipm(MCT) 12/12 Attachment to the Attachment 2.2.1 Asset Purchase Agreement Module Line OTI between MCT, OTI and SMARTRAC MCT Asset New Asset Group Imp. Category No./location Machine status Name Type Qty. Number 1 A Machinery (OTC) OTISZME029 Fully Operational Scienscope View-X X-Ray Imagine & Inspection System 1 MCT-10081 1 A Machinery (OTC) OTISZME032 Fully Operational NIKON MM-800 Measuring Microscope 1 MCT-10082 1 A Machinery (OTC) OTISZME039 Fully Operational SFT9200 Fluorescent X-Ray Coating Thickness Gauge 1 MCT-10083 1 A Machinery (OTC) OTISZME040 Fully Operational DageSeries-4000 Bondtester 1 MCT-10087 1 A Machinery (OTC) OTISZME034 Fully Operational Thermal Shock Chamber 1 MCT-10117 1 A Machinery (OTC) OTISZME035 Fully Operational Programmable Temperature/Humidity Camber 1 MCT-10116 1 A Machinery (OTC) OTISZME036 Fully Operational Salt Sprat Tester 1 MCT-10115 1 A Machinery (OTC) OTISZME041 Fully Operational Pressure Cook Tester 1 MCT-10114 1 A Machinery (OTC) OTISZME038 Fully Operational Port View 300CNC 1 MCT-10084 1 A Machinery (OTC) Only parts or frame Muhlbauer Service & Parts (*1) 1 1 A Machinery (OTC) OTISZME033 Fully Operational Precticle counter 1 MCT-10085 1 A Machinery (OTC) OTISZME037 Fully Operational Anti static machines 1 MCT-10281 1 A Machinery (OTC) OTISZME042 Fully Operational NIKON SMZ645 1 MCT-10086 1 A Machinery (OTC) OTISZME031 Fully Operational NIKON Microscope 1 MCT-10088 1 A Machinery (OTC) Only parts or frame Board exchange (**2) 1 1 A Machinery (OTC) Only parts or frame PCB (RAM Board) 1 1 A Machinery (OTC) ’0034 Only parts or frame SOLENOID V/V(Ejector) 1 1 A Machinery (OTC) OTISZME013 Fully Operational Die Bonder 2008 Die Bonding M/C 1 MCT-10091 1 A Machinery (OTC) 0052-1 Only parts or frame Force Control Bond Head Belt 10 1 A Machinery (OTC) 0052-2 Only parts or frame 5-PHASE MOTOR 1 1 A Machinery (OTC) Only parts or frame EXPANSION MOTOR DIGT ENC 1 1 A Machinery (OTC) Only parts or frame PCB SENSOR LOGK 1 1 A Machinery (OTC) Only parts or frame EXPANSION PART(CAPA’) 7 1 A Machinery (OTC) Only parts or frame (Disense Nozzle) 17 1 A Machinery (OTC) F3D-02-01 Only parts or frame FIBER CABLE 1 1 A Machinery (OTC) F3D-02-01 Only parts or frame TOGLE SWITCH(BUFFER) 1 1 A Machinery (OTC) ’0071 Only parts or frame PCB W COMP VCPUOODE 16MHZ 1 1 A Machinery (OTC) ’0065 Only parts or frame BELT TOOTHED 10T 2.5/285 5 1 A Machinery (OTC) ’0068 Only parts or frame BELT TOOTHED 5 1 A Machinery (OTC) ’0063 Only parts or frame Z-BELT 10T/2.5/177.5 4 1 A Machinery (OTC) OTISZME014 Fully Operational Part of Die Bonder Curing System M/C 1 MCT-10092 1 A Machinery (OTC) OTISZME017 Fully Operational Wire Bonder Wire Bonding M/C 1 MCT-10093 1 A Machinery (OTC) OTISZME015 Fully Operational Wire Bonder Wire Bonding M/C 1 MCT-10094 1 A Machinery (OTC) Only parts or frame EFO 9 1 A Machinery (OTC) Only parts or frame Heater Block 11 1 A Machinery (OTC) OTISZME016 Fully Operational Wire Bonder Wire Bonding M/C 1 MCT-10095 1 A Machinery (OTC) ’0072 Only parts or frame Spare Part PCB DRIVER INDEX CLAMPS 1 1 A Machinery (OTC) OTISZME018 Only parts or frame Part of Encapsulation M/C Curing System M/C 1 MCT-10096 1 A Machinery (OTC) OTISZME018 Only parts or frame Encapsulation Automatic Chip Encapsulation M/C 1/2 MCT-10097 1 A Machinery (OTC) OTISZME018 Only parts or frame Part of_Encapsulation M/C Spool 1 MCT-10098 1 A Machinery (OTC) OTISZME018 Only parts or frame Spare Parts MEASURE THICKNESS PAD 1 MCT-10100 1 A Machinery (OTC) Only parts or frame SOLENOID V/V 1 1 A Machinery (OTC) Only parts or frame PISTON 12 1 A Machinery (OTC) Only parts or frame DEEPGROOVE BALL BEARING 2 1 A Machinery (OTC) F3D-02-01 Only parts or frame HEAD SLIDE BLOCK 1 1 A Machinery (OTC) Only parts or frame U.V SOCKET 1 1 A Machinery (OTC) Only parts or frame HEATER 2 1 A Machinery (OTC) Only parts or frame BRAKE SHOE 2 1 A Machinery (OTC) Only parts or frame BUSH 2 1 A Machinery (OTC) Only parts or frame PLAIN BEARING BUSH 4 1 A Machinery (OTC) Only parts or frame LSULATING BUSING 6 1 A Machinery (OTC) Only parts or frame CONNECTOR-CLIP 3 1 A Machinery (OTC) Only parts or frame PAD 1 1 A Machinery (OTC) Only parts or frame HOSE CONNECTION FOR DISTRIBOLT 27 1 A Machinery (OTC) Only parts or frame SHAFT 9 1 A Machinery (OTC) Only parts or frame NOZZLE 16 1 A Machinery (OTC) Only parts or frame NOZZLE 6 1 A Machinery (OTC) ’0012 Only parts or frame SHAFT AIR CYLINDER 13 1 A Machinery (OTC) Only parts or frame PISTON O-RING 1 A Machinery (OTC) ’0014 Only parts or frame Spare Parts HEATER CONTROLLER 5 1 A Machinery (OTC) ’0015 Only parts or frame HEATER CONTROLLER SOCKET 1 1 A Machinery (OTC) ’0016 Only parts or frame THEROMO SWITCH 6 1 A Machinery (OTC) ’0017 Only parts or frame CONNECTOR 2 1 A Machinery (OTC) F3D-02-01 Only parts or frame U.V LAMP 2 1 A Machinery (OTC) ’0019 Only parts or frame RELAY 2 1 A Machinery (OTC) ’0022 Only parts or frame TOOTHED VELT 1 1 A Machinery (OTC) ’0023 Only parts or frame DIODE PLUG SQUARE 2 1 A Machinery (OTC) ’0030 Only parts or frame TAPE SENSOR BOAD 1 1 A Machinery (OTC) ’0026 Only parts or frame DOOR LOCKING BOLT 6 1 A Machinery (OTC) Only parts or frame SETPING MOTOR 2 1 A Machinery (OTC) Only parts or frame SERVO MOTOR 2 1 A Machinery (OTC) Only parts or frame TAPE SENSOR BOARD LIGHT EMITTING 3 1 A Machinery (OTC) Only parts or frame TAPE SENSOR BOARD LIGHT RECEIVING 6 1 A Machinery (OTC) Only parts or frame OPTICAL POSITION BOARD LIGHT EMITTING 7 1 A Machinery (OTC) Only parts or frame OPTICAL POSITION BOARD LIGHT RECEIVING 2 1 A Machinery (OTC) F3D-02-01 Only parts or frame DOSING DRIVE SENSOR BOARD 2 1 A Machinery (OTC) F3D-02-01 Only parts or frame PAPER TRANSFER SENSOR 1 1 A Machinery (OTC) Only parts or frame CONTROL CABLE 2 1 A Machinery (OTC) Only parts or frame IN PUT O-RING 1 A Machinery (OTC) Only parts or frame SEAL-JET RING 4 1 A Machinery (OTC) OTISZME018 Fully Operational Part of Encapsulation M/C Automatic Chip Encapsulation M/C 2/2 MCT-10099 1 A Machinery (OTC) Fully Operational Encapsulation M/C Epoxy Tank/Nozzle 1 1 A Machinery (OTC) OTISZME018 Fully Operational Part of Encapsulation M/C Thickness Gauge 1 MCT-10100 1 A Machinery (OTC) OTISZME019 InFully Operational Mold Molding M/C - QUIN 1 MCT-10102 1 A Machinery (OTC) OTISZME020 Fully Operational Mold Molding M/C - ASM 1 MCT-10103 1 A Machinery (OTC) Fully Operational Part of Mold M/C Loading & Unloading parts 2 1 A Machinery (OTC) Fully Operational Part of Mold M/C Chase Lift 1 1 A Machinery (OTC) Fully Operational Part of Mold M/C Work Table 1 1 A Machinery (OTC) Fully Operational Part of Mold M/C TOP MOLD CHASE 1 1 A Machinery (OTC) Fully Operational Part of Mold M/C BOTTOM MOLD CHASE 1 1 A Machinery (OTC) Fully Operational Part of Mold M/C ATTACHMENT PART 1 1 A Machinery (OTC) Fully Operational Part of Mold M/C MIDDLE PLATE 1 1 A Machinery (OTC) OTISZME022 Fully Operational Trim Trim M/C 1 MCT-10104 1 A Machinery (OTC) Only parts or frame Spare Part CUTTING BTM MOLD 1 1 A Machinery (OTC) OTISZME023 Fully Operational Trim Trim M/C 1 MCT-10105 1 A Machinery (OTC) Fully Operational Part of Trim M/C Dust Collector 1 MCT-10106 1 A Machinery (OTC) Only parts or frame TRIM PUNCH “A” 1 1 A Machinery (OTC) Only parts or frame DETECTOR PUNCH “A” 8 1 A Machinery (OTC) Only parts or frame DETECTOR PUNCH “B” 8 1 A Machinery (OTC) OTISZME024 Fully Operational Test Test M/C 1 MCT-10107 Attach 2.2.1 Module Line (OTI) 1/2 Attachment to the Attachment 2.2.1 Asset Purchase Agreement Module Line OTI between MCT, OTI and SMARTRAC MCT Asset New Asset Group Imp. Category No./location Machine status Name Type Qty. Number 1 A Machinery (OTC) Spare Part TEST PIN BOARD 4 1 A Machinery (OTC) OTISZME025 Fully Operational Test Test M/C 1 MCT-10108 1 A Machinery (OTC) Only parts or frame Part of Test M/C Spool 1 1 A Machinery (OTC) Only parts or frame Part of Test M/C Spool 1 1 A Machinery (OTC) Only parts or frame Part of Test M/C Dust Collector 1 1 A Machinery (OTC) MCTSZME023 InFully Operational Test Test M/C 1 MCT-10109 1 A Machinery (OTC) Only parts or frame Part of Test M/C Spool 1 1 A Machinery (OTC) Only parts or frame Part of Test M/C Spool 1 1 A Machinery (OTC) Only parts or frame Part of Test M/C Dust Collector 1 1 A Machinery (OTC) Only parts or frame CIRCUIT PUNCH TOP 1 1 A Machinery (OTC) Only parts or frame CIRCUIT PUNCH BTM 2 1 A Machinery (OTC) Only parts or frame CIRCUIT PUNCH SET 1 1 A Machinery (OTC) OTISZME028 Fully Operational V/I Visual Inspection M/C 1 MCT-10110 1 A Machinery (OTC) OTISZME027 Fully Operational V/I Visual Inspection M/C 1 MCT-10120 1 A Machinery (OTC) Only parts or frame Spare Parts REJECT PUNCH TOP MOLD 1 1 A Machinery (OTC) Only parts or frame TAPE CUTTING BLADE 2 1 A Machinery (OTC) Only parts or frame SPROCKET HOLE BTM 1 1 A Machinery (OTC) OTISZME026 Fully Operational V/I Visual Inspection M/C 1 MCT-10119 1 A Machinery (OTC) Only parts or frame Spare Parts TAPE CUTTING TOP DIE 1 1 A Machinery (OTC) Only parts or frame TAPE CUTTING BTM DIE 1 1 A Machinery (OTC) Only parts or frame SPROCKET HOLE TOP DIE 1 1 A Machinery (OTC) Only parts or frame SPROCKET HOLE BTM DIE 1 1 A Machinery (OTC) Only parts or frame TAPE CUTTING BLADE 2 1 A Machinery (OTC) Shelf Shelf#1~#3 3 1 A Machinery (OTC) Shelf Shelf#4,#5 2 1 A Machinery (OTC) Shelf Shelf#6 1 1 A Machinery (OTC) Table Shelf#6 4 Barun production line Total 3 C Machinery (OTC) Fully Operational Weight scale 1 MCT-10272 Machinery (OTC) Fully Operational Lead Frame tooling for OT88202RF (BR53) module type OT88202RF (BR53) module type 1 Machinery (OTC) Fully Operational Lead Frame tooling for OT88214RF module type OT88214RF module type 1 Machinery (OTC) Fully Operational Lead Frame tooling for OT88215RF module type OT88215RF module type 1 Attach 2.2.1 Module Line (OTI) 2/2 Attachement to the Attachement 2.2.1 Asset Purchase Agreement Machinery MCT between MCT, OTI and SMARTRAC Group Imp. Category Machine status Initial Name STM Asset No. MCT Asset No. Type Ser.No./Ident.No. Qty 1 A Technical and R&D equipment Broken and will be fixed before shipment Passport Pocess Machine 3010 MCT-10170 MCTSZME048R OT-IP3010 06/03/31-25 1 2 A Machinery Fully Operational Welding Machine MCT-10072 MCTSZME011R Bondpro2000 06/03/31-25 1 2 B Machinery Fully Operational Manual Milling Machine MCT-10224 MCTSZME009R DICP 06/03/31-25 1 1 B Machinery Partly Operational - Slight technical rework required Epoxy Filler Machine MCT-10298 MCTSZME023R ADM 06/03/31-25 1 1 A Machinery Fully Operational Punching Machine MCT-10320 MCTSZME003R Punchpro2000 06/03/31-25 1 2 A Machinery Fully Operational Punching Machine MCT-10165 MCTSZME038R GDM-6K 06/03/31-25 1 1 A Machinery Fully Operational punch machine MCT-10318 MCTSZME002R Guidepro2000 06/03/31-25 1 1 A Machinery Fully Operational punch machine MCT-10319 MCTSZME001R Guidepro2000 06/03/31-25 1 1 A Machinery Fully Operational Welding machine MCT-10112 MCTSZME007R ICHS 06/03/31-25 1 2 A Machinery Fully Operational Wire Embedding Machine MCT-10058 MCTSZME013R WirePro 06/04/30-20 1 2 A Machinery Fully Operational Welding Machine MCT-10078 MCTSZME014R WirePro (Bonder) 06/04/30-20 1 2 A Machinery Fully Operational Welding Machine MCT-10075 MCTSZME015R Bondpro2000 06/04/30-20 1 2 A Machinery Fully Operational Punching Machine MCT-10062 MCTSZME016R Punchpro2000 06/04/30-20 1 2 A Machinery Fully Operational Welding Machine MCT-10111 MCTSZME018R MTSW 06/04/30-20 1 2 A Machinery Fully Operational Guiding holes punch machine MCT-10067 MCTSZME017R Guidepro2000 06/04/30-20 1 3 B Machinery Partly Operational - Slight technical rework required Cover’s polish machine NO NUMBER MCTSZME065R 06/05/19-6 1 3 B Machinery Partly Operational - Slight technical rework required Old R&D E-Cover mchine- solvent base MCT-10214 MCTSZME063R 06/05/19-6 1 3 B Technical and R&D equipment Fully Operational Part of 8010W MCT-10213 MCTSZME064R 06/05/19-6 1 3 B Machinery Fully Operational Sheet Guillotine auto MCT-10263 MCTSZME062R 06/05/19-6 1 3 B Technical and R&D equipment Partly Operational - Slight technical rework required Manual glue machine NO NUMBER MCTSZME066R 06/05/19-6 1 3 B Technical and R&D equipment Partly Operational - Slight technical rework required Lathe MCT-10211 MCTSZME050R 06/05/19-7 1 2 A Machinery Fully Operational Wire Embedding Machine MCT-10047 MCTSZME028R 06/05/19-8 1 3 B Machinery Fully Operational Silk Screen Printer MCT-10243 MCTSZME035R 06/05/19-8 1 3 A Machinery Fully Operational Pressing Machine MCT-10080 MCTSZME041R 06/05/31-17 1 3 A Machinery Fully Operational Pressing Machine MCT-10161 MCTSZME042R 06/05/31-17 1 2 A Machinery Fully Operational Pressing Machine MCT-10164 MCTSZME046 HS-LF500 06/05/31-18 1 2 A Machinery Fully Operational Sheet Punching Machine MCT-10169 MCTSZME049 SW1-45 06/05/31-18 1 3 A Machinery Fully Operational Pressing Machine MCT-10163 MCTSZME045 HS-LF500 06/05/31-33 1 2 A Machinery Fully Operational Wire Embedding Machine MCT-10056 MCTSZME020R 06/05/31-47 1 2 A Machinery Fully Operational Wire Embedding Machine MCT-10055 MCTSZME024R 06/05/31-47 1 2 A Machinery Fully Operational Wire Embedding Machine MCT-10059 MCTSZME037R WirePro 06/05/31-47 1 2 A Machinery Fully Operational Wire Embedding Machine MCT-10054 MCTSZME021R 06/05/31-47 1 2 A Machinery Fully Operational Wire Embedding Machine MCT-10044 MCTSZME026R WirePro2000 06/05/31-47 1 2 A Machinery Fully Operational Wire Embedding Machine MCT-10053 MCTSZME034R WirePro 06/05/31-47 1 2 A Machinery Fully Operational Wire Embedding Machine MCT-10051 MCTSZME055R WirePro2000 06/05/31-47 1 2 A Machinery Fully Operational Wire Embedding Machine MCT-10048 MCTSZME052R WirePro2000 06/05/31-47 1 2 A Machinery Fully Operational Wire Embedding Machine MCT-10029 MCTSZME043R WirePro2001 06/05/31-48 1 2 A Machinery Fully Operational Wire Embedding Machine MCT-10045 MCTSZME044R WirePro2000 06/05/31-47 1 2 A Machinery Fully Operational Wire Embedding Machine MCT-10046 MCTSZME056R WirePro2000 06/05/31-47 1 2 A Machinery Fully Operational Wire Embedding Machine MCT-10049 MCTSZME054R WirePro2000 06/05/31-47 1 2 A Machinery Fully Operational Wire Embedding Machine MCT-10050 MCTSZME053R WirePro2000 06/05/31-47 1 Attach. 2.2.1 Machinery (MCT) 09.12.2009/09:59 1/3 Attachement to the Attachement 2.2.1 Asset Purchase Agreement Machinery MCT between MCT, OTI and SMARTRAC Group Imp. Category Machine status Initial Name STM Asset No. MCT Asset No. Type Ser.No./Ident.No. Qty 2 A Machinery Fully Operational Welding Machine MCT-10073 MCTSZME010R Bondpro2000 06/05/31-47 1 2 A Machinery Fully Operational Punching Machine MCT-10063 MCTSZME039R Punchpro2000 06/05/31-47 1 2 A Machinery Fully Operational Punching Machine MCT-10061 MCTSZME025R Punchpro2000 06/05/31-47 1 3 B Machinery Fully Operational Part of 8010W MCT-10213 MCTSZME067R 1440*1300*152 06/06/28-34 1 3 B Machinery Fully Operational Module Implanting Machine MCT-10230 MCTSZME075R MTP 06/08/28-18 1 3 B Machinery Partly Operational - Slight technical rework required Epoxy Filler Machine MCT-10299 MCTSZME027R CTL 06/08/28-18 1 1 B Machinery Fully Operational Module Implanting Machine MCT-10229 MCTSZME070R MES 06/09/19-15 1 2 A Machinery Fully Operational Punching Machine MCT-10071 MCTSZME069R GSM 06/09/19-15 1 2 A Machinery Fully Operational Sheet Punching Machine MCT-10167 MCTSZME076 SN1-45 06/09/30-73 1 2 A Machinery Fully Operational Sheet Punching Machine MCT-10168 MCTSZME077 SN1-45 06/09/30-73 1 3 A Machinery Fully Operational Welding Machine MCT-10074 MCTSZME078R 06/10/27-22 1 3 B Technical and R&D equipment Broken and will be fixed before shipment Part of 3010 MCT-10170 MCTSZME082R 06/11/30-32 1 1 B Machinery Partly Operational - Slight technical rework required Implanting machine MCT-10309 no MCT assets code APHL-3 06/11/30-47 1 2 B Machinery Fully Operational Milling Machine MCT-10226 MCTSZOF399R AICP-3 06/11/30-47 1 1 B Machinery Partly Operational - Slight technical rework required Card Tester Round Dask CTS MCT-10303 MCTSZME081R CTS 06/11/30-47 1 1 A Technical and R&D equipment Broken and will be fixed before shipment Passport Process Machine 3010 MCT-10172 MCTSZME090 OT-IP PR03010 06/12/58-58 1 1 A Technical and R&D equipment Fully Operational Passport Process Machine 4010 MCT-10020 MCTSZME088 OT-SP PR04010 06/12/58-58 1 2 A Technical and R&D equipment Fully Operational Passport Process Machine 6010 MCT-10171 MCTSZME089 OT-CP PR06010 06/12/58-58 1 3 A Machinery Fully Operational Pressing Machine MCT-10162 MCTSZME092R 07/03/31-34 1 3 B Machinery Fully Operational Manual Milling Machine MCT-10227 MCTSZME091R 07/03/31-44 1 3 B Technical and R&D equipment Fully Operational Drilling machine MCT-10205 MCTSZOF706 07/09/30-36 1 3 C Machinery Fully Operational Silk Screen Printer MCT-10242 MCTSZOF439R 1 3 C Machinery Fully Operational Miscroscope MCT-10238 ME031251 1 3 C Machinery Fully Operational Specturm Analyer MCT-10234 1 3 C Machinery Fully Operational Big Oven MCT-10231 MCTSZOF240 1 3 C Machinery Fully Operational Big Oven MCT-10232 MCTSZOF441R 1 3 C Machinery Fully Operational Pad printer MCT-10241 OTI property 1 3 C Machinery Fully Operational Pad copper punch MCT-10245 MCTSZOF228R 1 3 C Machinery Fully Operational Laser Printer (on PVC) MCT-10247 MCTSZME036R 1 3 C Machinery Fully Operational Manual Goillotine MCT-10253 MCTSZJF0328 1 3 C Machinery Fully Operational Manual Goillotine MCT-10254 MCTSZJF0332 1 3 C Machinery Fully Operational Manual Goillotine MCT-10255 MCTSZJF0333 1 3 C Machinery Fully Operational Manual Goillotine MCT-10256 1 3 C Machinery Fully Operational Manual Goillotine MCT-10257 1 3 C Machinery Fully Operational Manual Goillotine MCT-10258 MCTSZJF029R 1 3 C Machinery Fully Operational Manual Goillotine MCT-10259 MCTSZOF435R 1 3 C Machinery Fully Operational Manual Goillotine MCT-10260 MCTSZJF0334 1 3 C Machinery Fully Operational Manual Goillotine MCT-10265 1 3 C Machinery Fully Operational Manual Goillotine With Camera MCT-20261 MCTSZOF039R 1 3 C Machinery Fully Operational Manual Goillotine With Camera MCT-20262 MCTSZOF434 1 3 C Machinery Fully Operational Semi automated hot stamp MCT-10264 1 Attach. 2.2.1 Machinery (MCT) 09.12.2009/09:59 2/3 Attachement to the Attachement 2.2.1 Asset Purchase Agreement Machinery MCT between MCT, OTI and SMARTRAC Group Imp. Category Machine status Initial Name STM Asset No. MCT Asset No. Type Ser.No./Ident.No. Qty 3 C Machinery Fully Operational Press machine MCT-10269 MCTSZOF551R 1 3 C Technical and R&D equipment Partly Operational - Slight technical rework required Oven MCT-10293 1 3 C Technical and R&D equipment Fully Operational Microscope MCT-10270 MCTSZOF398R 1 3 C Technical and R&D equipment Fully Operational Milling machine MCT-10207 MCTSZME084R 1 3 C Technical and R&D equipment Fully Operational Drilling machine MCT-10208 MCTSZOF547 1 3 C Technical and R&D equipment Fully Operational Polish bench MCT-10209 1 3 C Technical and R&D equipment Fully Operational Polish equipment MCT-10210 1 3 C Technical and R&D equipment Partly Operational - Slight technical rework required Turning lathe MCT-10211 MCTSZME050R 1 3 C Technical and R&D equipment Fully Operational Roll laminator 3 units no number 1 3 C Technical and R&D equipment Partly Operational - Slight technical rework required Press unit hydraulic MCT-10222 1 1 C Technical and R&D equipment Partly Operational - Slight technical rework required Sppl-A MCT-10283 1 1 C Technical and R&D equipment Partly Operational - Slight technical rework required CPL – 1000 Machine (for cards) MCT-10288 1 1 C Technical and R&D equipment Partly Operational - Slight technical rework required Manual Inkjet Printer MCT-10289 OTIME010 1 1 C Technical and R&D equipment Partly Operational - Slight technical rework required Sppl-B MCT-10290 1 1 C Technical and R&D equipment Partly Operational - Slight technical rework required Sppl-A MCT-10291 1 1 C Technical and R&D equipment Partly Operational - Slight technical rework required E-passport QC MCT-10304 1 1 C Technical and R&D equipment Partly Operational - Slight technical rework required Supercom ultrasonic machine MCT-10305 1 1 C Technical and R&D equipment Partly Operational - Slight technical rework required Supercom laser mark MCT-10306 1 1 C Technical and R&D equipment Partly Operational - Slight technical rework required Ecover press MCT-10307 1 1 C Technical and R&D equipment Partly Operational - Slight technical rework required Glue Spreading Machine MCT-10308 1 1 C Technical and R&D equipment Partly Operational - Slight technical rework required SPPL - A , with glue unit MCT-10221 OTISZME002 1 Attach. 2.2.1 Machinery (MCT) 09.12.2009/09:59 3/3 Attachment to the Attachment 2.2.1 Asset Purchase Agreement Machinery WIP (MCT) between MCT, OTI and SMARTRAC Group Imp. Category Machine status Inventory Item Code Item Description STM Asset No. MCT Asset No. SMT Type 1 B Machinery Partly Operational - slight technical rework required FG-AICP-2 Card Milling MCT-10317 Card Milling 2 B Technical and R&D equipment Fully Operational FG-AICP5000 AICP 5000 Milling Machine - New Demo MCT-10200 Card Milling 1 B Technical and R&D equipment Fully Operational FG-APHL5000 APHL5000 Implanting Machine - New Demo MCT-10201 Card Embedding 1 A Technical and R&D equipment Fully Operational FG-AS02 Abrasion stress MCT-10001 Stress Tester 1 A Technical and R&D equipment Fully Operational FG-BBS02 Pull Sterngh Tester MCT-10006 Stress Tester 1 A Technical and R&D equipment Fully Operational FG-DBS02 Dynamic bend stress MCT-10004 Stress Tester 1 B Technical and R&D equipment Partly Operational - slight technical rework required FG-GSM3600 GSM3600 MCT-10295 Sim Card Punch 1 B Technical and R&D equipment Partly Operational - slight technical rework required FG-GSM5000 GSM-5000 MCT-10202/ /10296/10297 Sim Card Punch 1 B Technical and R&D equipment Partly Operational - slight technical rework required FG-ICTP-8 Module tester MCT-10310/11/12/14 Chip Module Tester 1 A Technical and R&D equipment Fully Operational FG-IS02 Impact stress MCT-10009 Stress Tester 1 B Technical and R&D equipment Partly Operational - slight technical rework required FG-MDC Module punch MCT-10313 Chip Module Punch 2 B Machinery Fully Operational FG-MES-2 Module implanting macgine MCT-10233 MCTSZ0247 Combi Module Embedding 2 B Technical and R&D equipment Fully Operational FG-MHS-D-4 Wire embedding machine MCT-10060 Dual Interface Embedder 2 B Machinery Fully Operational FG-MPS-2 Tin-Dispensing machine (for combi) MCT-10228 MCTSZOF499 Automated Combi Card Machine 1 A Machinery Partly Operational - slight technical rework required FG-OT-GP1010 Guide holes punch machine MCT-10113 2 A Machinery Partly Operational - slight technical rework required FG-OT-PP2010 Auto Punchine Machine MCT-10028 /10070 MCTSZJF0302 /MCTSZJF0300 Top sheet machine 2 A Technical and R&D equipment Fully Operational FG-PPS02 Pull Sterngth Tester MCT-10008/10246 Stress Tester 1 A Technical and R&D equipment Fully Operational FG-PS02 Pen stress MCT-10002 Pen Tester 1 A Technical and R&D equipment Fully Operational FG-PTS02 Page Turning stress MCT-10007 Page Turning Stress 2 A Machinery Fully Operational FG-PUNCHPRO2000 Sheet punch machine MCT-10026 1 B Technical and R&D equipment Partly Operational - slight technical rework required FG-SAU04 SAU -Sticker Attached Unit MCT-10287 2 A Machinery Fully Operational FG-TBM Welding Machine MCT-10038 Bonder 2 A Machinery Fully Operational FG-TBN Welding Machine MCT-10039 Bonder 1 A Technical and R&D equipment Fully Operational FG-TS02 Torsion stress MCT-10003 Torsion Stress 2 A Technical and R&D equipment Fully Operational FG-UPH3000 New Combi Main Machine MCT-10021 Hera machine, Combi Card Machine 2 A Machinery Partly Operational - slight technical rework required FG-WBFT MCT-10040 Force Tester, Pull test 2 A Machinery Fully Operational FG-Wirepool 2000 Welding Machine MCT-10057 MCTSZME056R 1 A Machinery Fully Operational FR005 High Speed cards punching MCT-10041 Tester 1 B Technical and R&D equipment Partly Operational - slight technical rework required FR030 Module tester MCT-10315 Tester 1 B Technical and R&D equipment Partly Operational - slight technical rework required FR033 Module tester MCT-10316 Tester 2 B Machinery Fully Operational FR034 Welding machine MCT-10079 MCTSZJF0292R Sim Card embedder 1 A Technical and R&D equipment Fully Operational YF0005 Page Pull Stess testing Machine MCT-10005 Stress Tester 2 A Technical and R&D equipment Fully Operational YF0011 Glue Machine 8010 W MCT-10213 ePassport inlay machine 1 A Technical and R&D equipment Only parts or frame YF0013RD Combi machine frame MCT-10015/10017 Combi Auto Line HERA machine 2 A Technical and R&D equipment Broken and will be fixed before shipment YF0013TW Old Combi Laser Bonding MCT-10010 Combi Auto Line HERA machine (old Hara) 1 A Technical and R&D equipment Only parts or frame YF0014RD Combi machine Frame MCT-10016 Laser (for the HERA) 2 A Technical and R&D equipment Broken and will be fixed before shipment YF0014TW Combi Laser Bonding Machine MCT-10011 Laser (for the HERA) old Hara 1 A Technical and R&D equipment Only parts or frame YF0016RD Combi machine Frame MCT-10018 Combi connecting wire (part of HERA) 2 A Technical and R&D equipment Broken and will be fixed before shipment YF0016TW Old Combi Connecting Wire Machine MCT-10012 Combi connecting wire (part of HERA) (old Hara) 2 A Technical and R&D equipment Broken and will be fixed before shipment Old Combi Connecting Wire Machine MCT-10013 2 A Technical and R&D equipment Fully Operational YF0017 Combi Real Prep Machine MCT-10022 part of HERA 2 A Technical and R&D equipment Fully Operational Combi Real Prep Machine MCT-10023 1 A Technical and R&D equipment Fully Operational YF0021 IC Montioring Machie MCT-10025 Vision system (Test system) 2 A Technical and R&D equipment Broken and will be fixed before shipment YF0023 New Combi Card Autoline Experimental Plan MCT-10024 Combi Line Test 1 A Machinery (OTC) Fully Operational YF0025 V/I tester for Modules MCT-10118 Vision system 2 A Machinery Fully Operational YF0029 Welding Machine New MCT-10030 not label Embedding New 1 2 A Machinery Fully Operational Welding Machine New MCT-10031 not label Embedding New 2 2 A Machinery Fully Operational Welding Machine New MCT-10032 not label Embedding New 3 2 A Machinery Fully Operational Welding Machine New MCT-10033 not label Embedding New 4 2 A Machinery Fully Operational Welding Machine New MCT-10034 not label Embedding New 5 2 A Machinery Fully Operational Welding Machine New MCT-10035 not label Embedding New 6 2 A Machinery Fully Operational Welding Machine New MCT-10036 not label Embedding New 7 2 B Machinery Only parts or frame YF0029-1 MCT-10202 2 A Assets under construction Fully Operational YF0032 Ecover Machine ,Sovent based 8010S MCT-10014 ePassport Cold Lam Machine 1 B Technical and R&D equipment Partly Operational - slight technical rework required YF0035 GSM-5000 MCT-10294 2 A Machinery Fully Operational YF0037 Laser Cutting Machine MCT-10027 MCTSZJF0290 Laser sheet cutting 2 A Machinery Fully Operational YF0041 Testing Machine MCT-10037 MCTSZJF397R 5 Machines QA 0 3 B Technical and R&D equipment Fully Operational YF0044 Milling Machine MCT-10205 MCTSZOF706 3 B Technical and R&D equipment Fully Operational YF0045 Milling Machine MCT-10206 MCTSZME083R 1 A Technical and R&D equipment Fully Operational YF0046 Manual Combi Machine MCT-10019 Only head, no generator 2 C Assets under construction Fully Operational e-Cover machine, Solvent based , 8010s MCT-10212 Attach. 2.2.1 Mach WIP (MCT) 1/2 Attachment to the Attachment 2.2.1 Asset Purchase Agreement Machinery WIP (MCT) between MCT, OTI and SMARTRAC Group Imp. Category Machine status Inventory Item Code Item Description STM Asset No. MCT Asset No. SMT Type 2 C Assets under construction Fully Operational Press tower 33PCS MCT-10215 2 C Assets under construction Fully Operational eCover machine, Sovent based, 8010 MCT-10216 2 C Assets under construction Fully Operational eCover machine, Sovent based, 8010 MCT-10217 2 C Assets under construction Fully Operational eCover machine, Sovent based, 8010 MCT-10218 2 C Assets under construction Fully Operational eCover machine, Sovent based, 8010 MCT-10219 2 C Assets under construction Fully Operational FG-OT-CP6010 ETD inlay cutting machine MCT-10249 MCTSZOF0337 2 C Assets under construction Fully Operational FG-OT-CP6010 ETD inlay cutting machine MCT-10250 MCTSZOF0338 2 C Assets under construction Fully Operational FG-OT-CP6010 ETD inlay cutting machine MCT-10251 MCTSZOF0336 2 C Assets under construction Fully Operational FG-OT-CP6010 ETD inlay cutting machine MCT-10252 MCTSZOF0335 2 C Machinery Fully Operational Card punching machine MCT-10166 MCTSZOF442R 2 C Machinery Fully Operational Sheet Punching Machine MCT-10068 MCTSZME019R 2 C Machinery Fully Operational Sheet Punch machine MCT-10070 MCTSZJF0300 2 C Machinery Fully Operational Welding Machine MCT-10076 MCTOF558R 2 C Machinery Fully Operational Welding Machine MCT-10077 MCTSZME040R 2 C Machinery Fully Operational Manual Milling Machine MCT-10225 MCTSZME091R 2 C Machinery Fully Operational Desk top manual impleter unit MCT-10240 MCTSZOF553R 2 C Machinery Fully Operational Attaching glue to modules unit MCT-10239 MCTSZOF396R 1 C Machinery Fully Operational Desk top manual impleter unit MCT-10235 MCTSZME004R 1 C Machinery Fully Operational Desk top manual impleter unit MCT-10236 MCTSZOF544R 1 C Machinery Fully Operational Desk top manual impleter unit MCT-10237 MCTSZOF555R 2 C Machinery Fully Operational Pull Tester MCT-10246 2 C Machinery Fully Operational Manual Punch Machine MCT-10248 MCTSZME072R 2 C Machinery Fully Operational Manual sheets stacking machine MCT-10266 MCTSZME086R 2 C Machinery Fully Operational Manual sheets stacking machine MCT-10267 MCTSZME051R 2 C Machinery Fully Operational Manual sheets stacking machine MCT-10268 MCTSZME0022R 1 C Machinery Partly Operational - slight technical rework required Manual Hot Stamping Machine MCT-10284 1 C Machinery Partly Operational - slight technical rework required Manual Hot Stamping Machine MCT-10285 1 C Machinery Partly Operational - slight technical rework required Manual Hot Stamping Machine MCT-10286 1 C Technical and R&D equipment Partly Operational - slight technical rework required Milling MCTAICP5000 MCT-10292 1 C Technical and R&D equipment Partly Operational - slight technical rework required AICP-5000 MCT-10300 1 C Technical and R&D equipment Partly Operational - slight technical rework required Card Tester Round Dask CTS MCT-10301 MCTSZME085R 1 C Technical and R&D equipment Partly Operational - slight technical rework required Semi auto Soldering MTS MCT-10302 MCTSZME087R 1 C Technical and R&D equipment Partly Operational - slight technical rework required Card Tester Round Dask CTS MCT-10303 2 C Machinery Fully Operational Small punch Desk top MCT-10064 no MCT assets code 2 C Machinery Fully Operational Guiding holes punch machine MCT-10065 MCTSZOF548R 2 C Machinery Fully Operational Guiding holes punch machine MCT-10066 MCTSZME012R 2 C Machinery Fully Operational Wire Embedding Machine MCT-10052 MCTSZJF0287 1 C Technical and R&D equipment Partly Operational - slight technical rework required Laser cutting Machine (not working) Laser including MCT-10203 1 C Technical and R&D equipment Fully Operational Laser cutting Machine (not working) Laser including MCT-10204 1 C Technical and R&D equipment Only parts or frame Auto Inlay Machine MCT-10220 2 C Technical and R&D equipment Fully Operational Press Units manual 46pcs MCT-10223 Attach. 2.2.1 Mach WIP (MCT) 2/2 Attachement to the Attachment 2.2.1 Asset Purchase Agreement Lead Frame between MCT, OTI and SMARTRAC Group Imp. Category 1 A Lead Frame Development Attach. 2.2.1 Lead Frame (OTI) 1/1 Attachment to the Attachement 2.2.1 Asset Purchase Agreement Transportation Equipment MCT between MCT, OTI and SMARTRAC MCT Group Imp. Class. Machine status MCT groups Descr. Name Type Ser.No./Ident.No. Qty 3 B Transport. Equipment Fully Operational Other equipment Vehicle truck 06/06/15-11 ZN1031U2G 1 Attach. 2.2.1 Transp. (MCT) 1/1 Attachment 2.2.2 (i) and (ii)List of specific Intellectual Property Rights Attachement to the First Amendment to Agreement as of September 15th, 2009 between SMARTRAC, OTI and MCT EXHIBIT 1 List of Trademarks “A-Assets” Country Description Type Status Patent Nr. Application Nr. Comments HK ELECTRONIC INTERFACE APPARATUS AND METHOD AND SYSTEM FOR MANUFACTURING SAME Pat. Sh. Term Grant. Nat. HK1109708 07104374-1 PC ELECTRONIC INTERFACE APPARATUS AND METHOD AND SYSTEM FOR MANUFACTURING SAME Patent Pend. P.C.T. 'PCT/IL2007/001378 EP APPARATUS AND PROCESS FOR PRODUCING DOCUMENT COREINLAYS Patent Pend. P.C.T. 06705558-2 CN APPARATUS AND PROCESS FOR PRODUCING DOCUMENT CORE INLAYS Patent Pend. P.C.T. 200680053641-7 IN APPARATUS AND PROCESS FOR PRODUCING DOCUMENT CORE INLAYS Patent Pend. P.C.T. 1599/MUMNP/2008 KR APPARATUS AND PROCESS FOR PRODUCING DOCUMENT CORE INLAYS Patent Pend. P.C.T. 10-2008-7020450 US APPARATUS AND PROCESS FOR PRODUCING DOCUMENT CORE INLAYS Patent Pend. P.C.T. 12/162252 ID APPARATUS AND PROCESS FOR PRODUCING DOCUMENT CORE INLAYS Patent Pend. P.C.T. W-200802455 US ELECTRONIC INLAY STRUCTURE AND METHOD OF MANUFACTURE THEROF Patent Pend. Nat. 11/985534 TW ELECTRONIC INLAY STRUCTURE AND METHOD OF MANUFACTURE THEROF Patent Pend. Nat. PC ELECTRONIC INLAY STRUCTURE AND METHOD OF MANUFACTURE THEROF Patent Pend. P.C.T. PCT/IL2008/001485 TH ELECTRONIC INLAY STRUCTURE AND METHOD OF MANUFACTURE THEROF Patent Pend. Nat. CL ELECTRONIC INTERFACE APPARATUS AND METHOD AND SYSTEM FOR MANUFACTURING SAME Patent Pend. Nat. 113-2008 TW ELECTRONIC INTERFACE APPARATUS AND METHOD AND SYSTEM FOR MANUFACTURING SAME Patent Pend. Nat. TH ELECTRONIC INTERFACE APPARATUS AND METHOD AND SYSTEM FOR MANUFACTURING SAME Patent Pend. Nat. AR ELECTRONIC INTERFACE APPARATUS AND METHOD AND SYSTEM FOR MANUFACTURING SAME Patent Pend. Nat. P080101717 PC ELECTRONIC INTERFACE APPARATUS AND METHOD AND SYSTEM FOR MANUFACTURING SAME Patent Pend. P.C.T. PCT/IL2008/001397 TW ELECTRONIC INTERFACE APPARATUS AND METHOD AND SYSTEM FOR MANUFACTURING SAME (COMBI OLD) Patent Pend. Nat. Country Description Type Status Patent Nr. Application Nr. Comments TH ELECTRONIC INTERFACE APPARATUS AND METHOD AND SYSTEM FOR MANUFACTURING THE SAME Patent Pend. Nat. 801005520 PC ELECTRONIC INTERFACE APPARATUS AND METHOD AND SYSTEM FOR MANUFACTURING THE SAME (COMBI IMPROVEMENT) Patent Pend. P.C.T. PCT/IL2008/000538 TW ELECTRONIC INTERFACE APPARATUS AND METHOD AND SYSTEM FOR MANUFACTURING THE SAME (COMBI IMPROVEMENT) Patent Pend. Nat. 97141043 PC MANUFACTURE OF A SMART CARD INLAY Patent Pend. P.C.T. PCT/IL2009/000095 US Method of forming a dual-interface IC card and a card formed of such a method Patent Grant. Nat. 10/044958 TW METHOD OF MANUFACTURING OF WIRED IMBEDDED INLAY Patent Pend. Nat. US METHOD OF MANUFACTURING OF WIRED IMBEDDED INLAY Patent Pend. Nat. 11/985529 PC METHOD OF MANUFACTURING OF WIRED IMBEDDED INLAY Patent Pend. P.C.T. PCT/IL2008/001484 TH METHOD OF MANUFACTURING OF WIRED IMBEDDED INLAY Patent Pend. Nat. US ELECTRONIC INTERFACE APPARATUS AND METHOD AND SYSTEM FOR MANUFACTURING SAME Patent Pend. 'P.C.T '12/569,893 EP ELECTRONIC INTERFACE APPARATUS AND METHOD AND SYSTEM FOR MANUFACTURING SAME Patent 'Pend. 'P.C.T 7827351.3 INDIA ELECTRONIC INTERFACE APPARATUS AND METHOD AND SYSTEM FOR MANUFACTURING SAME Patent 'Pend. 'P.C.T 7433/DELNP/2009 CN ELECTRONIC INTERFACE APPARATUS AND METHOD AND SYSTEM FOR MANUFACTURING SAME Patent 'Pend. 'P.C.T TO BE FILED BY DECEMBER 24, 2009 Translation is in preparation KR ELECTRONIC INTERFACE APPARATUS AND METHOD AND SYSTEM FOR MANUFACTURING SAME Patent 'Pend. 'P.C.T 10-2009-7024350 BR ELECTRONIC INTERFACE APPARATUS AND METHOD AND SYSTEM FOR MANUFACTURING SAME Patent 'Pend. 'P.C.T NOT YET KNOWN KR ELECTRONIC INTERFACE APPARATUS AND METHOD AND SYSTEM FOR MANUFACTURING SAME Patent 'Pend. 'P.C.T 10-2009-7024341 BR ELECTRONIC INTERFACE APPARATUS AND METHOD AND SYSTEM FOR MANUFACTURING SAME Patent 'Pend. 'P.C.T NOT YET KNOWN INDIA ELECTRONIC INTERFACE APPARATUS AND METHOD AND SYSTEM FOR MANUFACTURING SAME Patent 'Pend. 'P.C.T 7434/DELNP/2009 Translation is in preparation CHINA ELECTRONIC INTERFACE APPARATUS AND METHOD AND SYSTEM FOR MANUFACTURING SAME Patent 'Pend. 'P.C.T TO BE FILED BY DECEMBER 24, 2009 INDONESIA ELECTRONIC INTERFACE APPARATUS AND METHOD AND SYSTEM FOR MANUFACTURING SAME Patent 'Pend. 'P.C.T W-00 2009 02973 TRADEMARKS HERA (Dual Interface Line) Country App. No. Filed Trademark No. Class Date of Grant Next Renewal Status/Next action Israel 12/11/2007 07 Registered Israel 12/11/2007 09 Registered China 14/11/2007 07 In Examination China 14/11/2007 09 In Examination Community Trademark 21/11/2007 07, 09 Opposed, under settlement discussions Republic of Korea 40-2007-58522 14/11/2007 07, 09 Refused by the examiner, appeal was not filed Taiwan 19/11/2007 07, 09 In Examination U. S. A. 77/339,019 28/11/2007 07, 09 In Examination MCT Country App. No. Filed Trademark No. Class Date of Grant Next Renewal Status/Next action Hong Kong 25/08/2007 07, 09, 42 4/3/2008 24/08/2017 In renewal Attachement to the Asset Purchase Agreement between OTI and SMARTRAC Attachment 2.3 Trademarks ZEUS (Passport Production Line) Country App. No. Filed Trademark No. Class Date of Grant Next Renewal Status/Next action Israel 12/11/2007 07 Registered Israel 12/11/2007 09 Registered China 21/11/2007 07 In Examination China 21/11/2007 09 In Examination Community Trademark 19/11/2007 07, 09 Registered Republic of Korea 40-2007-60045 22/11/2007 07, 09 Allowed Taiwan 23/11/2007 07, 09 In Examination U. S. A. 77/333790 20/11/2007 07, 09 In Examination Malaysia 13/12/2007 09 Published Malaysia 13/12/2007 09 Published Attachment 2.2.3Inventories [an actual overview shall be provided at the Closing Date] Attachment 2.2.5Technical Books and Records Please refer to CD-ROM attached to the Agreement Attachment 2.2.6Assumed Agreements The Assumption of the following agreements is subject to additional terms under this Agreement: PURCHASE AGREEMENT This Purchase Agreement (the “Agreement”) ismade by and between *** Hereinafter referred to as*** “Buyer”;and ON TRACK INNOVATIONS Ltd (OTI), a company incorporated under the laws of ISRAEL at the Companies House of Z.H.R. Industrial Zone, Rosh Pina, Israel under the Nº 52-004286-2, represented by Mr. Oded Bashan as Chief Executive Officer. Hereinafter referred to as the “Supplier” or “OTI”. Collectively referred to as the “Parties” or individually to as the “Party”. Whereas, the Parties agree to have their relationship which shall consist of the delivery by Supplier of antennae for Dual card and Contractless card pursuant to *** (the “Purpose”) governed by ***General Conditions of Purchase as attached herein (Appendix 1); Whereas, at Supplier’s request*** has accepted, on a derogation basis, and in due consideration to the further possible volume and their contemplated business relationship, to supplement and modify certain of the provisions of the General Conditions of Purchase; The Parties have agreed to the following: Article 1– MODIFICATIONS TO THE ARTICLE ‘‘ORDERS” The Parties agree to delete the entire article 1 of the General Conditions of Purchase and to replace it with the following: “Any order shall be governed exclusively by the General Conditions of Purchase set out hereinafter and, where applicable, the special conditions set out on the order. Acceptance by the supplier of oneof our orders automatically implies agreement to waive the supplier’s right to require application of the provisions of its commercial paper and its own general conditions of sale or any other conditions of any kind. An order shall be deemed accepted by the supplier provided that supplier sends to*** a written Order Acknowledgement within three (3) working days, either by post, electronic data exchange, facsimile or email, in which supplier shall confirm the part number, the ordered quantity, price, delivery place and the delivery date. Once the Order Acknowledgement is issued by supplier, the Order cannot be cancelled or changed, unless otherwise mutually agreed or as provided under Article 3 herein.” Article 2– MODIFICATIONS TO THE. ARTICLE “DELIVERY” The Parties agree to delete the entire article 3 of the General Conditions of Purchase and to replace it with the following: “The supplier shall follow the instructions which it receives regarding the place of delivery. The date set for delivery is indicated in the order and is imperative, subject to application of the special conditions agreed between the parties with regard to ‘open’ orders including a ‘sliding schedule’, to be confirmed on a regular basis. Supplier may, at least fourteen (14) working days prior to the originally scheduled delivery date and subject to*** reschedule the delivery date and/or quantity of an Order, except that, with respect to the originally scheduled date, such updated delivery date shall not occur after (i)(6) months if Modules are deliveredby ***one (1) month if Modules are purchased by supplier.” Article 3– MODIFICATIONS TO THE ARTICLE “PRICES” The Parties agree to delete the entire article 7 of the General Conditions of Purchase and to replace it with the following: “Unless otherwise stated in the order, prices are indicated DDU. OT location specified in the order, which shall be either *** Incoterms, 2000). Prices are definitive and fixed and they cannot be revised in the light of changing economic circumstances. Likewise, unless otherwise indicated, these prices include packaging on the goods as required for their protection during storage as well as the appropriate packing materials and items required for transportation in line with article 5 above. Article 4– MODIFICATIONS TO THE ARTICLE “SETTLEMENT OF INVOICES” The Parties agree to delete the entire article 9 of the General Conditions of Purchase and to replace it with the following: “Unless otherwise stated in the order, no advance payments will be made when orders are placed. Unless otherwise agreed to in writing by both parties, invoices shall be settled by means of bills to order or bills of exchange redeemable sixty (60) days after the issuance of a valid invoice. This period shall be calculated on the basis of the actual delivery date, on the understanding that the amount paid takes account of any late delivery penalties as detailed in article 10 below. It is however understood between the Parties that payment terms may be extended upon mutual agreement should the annual volume of the orders (taxes excluded). Late payments penalties shall be capped to three (3) times the legal interest rate applicable at the time payment is overdue.” Article 5– MODIFICATIONS TO THE ARTICLE “DELAYS IN DELIVERIES, LATE DELIVERY PENALTIES” TheParties agree to delete the entire article 10 of the General Conditions of Purchase and to replace it with the following: “Any deliveries made after the contractual date (i.e. the date stipulated on the order or a subsequent date explicitly agreed to by ourselves) shall, after a five (5) calendar day-grace period, lead to the supplier incurring late delivery payments. The amount of these penalties– which shall be credited ***credit note forthwith upon receipt of an invoice describing same - shall correspond either to the losses and expenses incurred by us as a result of the supplier’s failure to comply with its obligations, or to a percentage of the value of the late delivery. Unless otherwise stipulated, this percentage shall be 2% (two per cent) per week for the first two (2) weeks; it shall subsequently increase to 5% (five per cent) per week. These penalties shall however be capped at 20% (twenty per cent) of the value of the late delivery. Any delay of over one (1) month may lead to the application of the article 13 below.” Article 6– MODIFICATION TO THE ARTICLE “WARRANTY” The Parties agree to modify the article 6 of the General Conditions of Purchase by adding thereto the new following sub-sections: *** Except as otherwise modified herein, the General Conditions of Purchase as modified hereby shall remain in full force and effect and the Agreement shall enter into force for a period of three (3) years starting from the latest date of the signature of the Agreement, which shall form the entire and sole agreement between the Parties with respect to the Purpose. *** ON TRACK INNOVATIONS (OTI) Dale 15/06/09 Date Signature *** Signature APPENDIX 1 *** GENERAL CONDITIONS OF PURCHASE (APPLICABLE AS FROM JANUARY 2008) ARTICLE 1– ORDERS Any order shall begoverned exclusively by the general conditions set out hereinafter and, where applicable. The special conditions set out on the order. Acceptance by the supplier of one of our orders automatically implies agreement to waive the supplier’s right to require application of the provisions of its Commercial paper and its own generaI conditions of sale or any other conditions of any kind. An order shall be deemed accepted by the supplier unless (i) the supplier has expressed reservations in writing within 10 (ten) days of its receipt and (ii) these reservations have been formally accepted by ourselves. ARTICLE 2– COMPLIANCE WITH REGULATIONS The goods and services ordered shall comply in all respects with current legal and regulatory provisions, particularly as regards: ● the quality, composition, presentation and labelling of goods; ● compliance with the requirements set out anenvironmental regulations; ● workplace and employment law. In addition to this, those items covered by official standards ***ISO, EU etc.) shall be delivered in a state which meets the relevant requirements in full. *** together with the decrees and related circulars specifying the provision applicable concurring undsclared work,and to supply *** the necessary certificates for the ***. ARTICLE 3– DELIVERY The supplier shall follow the instruction which itreceives regarding the placeof delivery. The date set for delivery is indicated in the order and is imperative, subject to application of the special conditions agreed between the parties with regard to ‘open’orders including a ‘sliding schedule’ to be confirmed on a regular basis. Unless the supplier formally objects within ten (10) days of the date on which it receives notification from us, we reserve the option of *** the quantities and delivery dates initially agreed upon. Any delivery made before the date specified in our order will only be accepted if we give prior permission for this. ARTICLE 4– INSPECTION No consignment may be dispatched without the supplier drawing up beforehand a certificate stating that the goods meet the specifications contained in our order. Should these specifications indicate that special tests are required, an account of these tests shall be included in reports to be sent with the certificate, referred to below. ARTICLE 5– CONSIGNMENTS All consignments shall include a consignment note in duplicate, in which the supplier gives all the information required for identification of the package (and in particular our order references and the nature and quantity of the goods enclosed). The package shall also contain the certificates and test reports drawn up by the supplier as required under article 4 above. Consignment notes shall be provided even in the case of collection of the items by us. In the case of deliveries by third parties, the consignment notes shall be placed within the package. A label clearly visible on the outside of the packaging shall indicate the following details: delivery number and place of delivery. The conditions of carriage shall b e covered by specific provisions set out in the order. Failing this, the supplier itself shall take charge of transportation and insurance for the goods transported to the location indicated by us. ARTICLE 6– TRANSFER OF OWNERSHIP, TRANSFER OF RISKS The transfer of ownership shall take place in accordance with the general law regarding sale of goods, notwithstanding any ownership retention clause, which cannot be applied to our company unless a copy of it is signed by one of our duly empowered representatives. The transfer of risks takes place when the goods are delivered to the location indicated on the order - alternatively it takes place when the goods are collected from the supplier’s premises. ARTICLE 7– PRICES Unless otherwise stated in the order, prices indicated therein are definitive and fixed - they cannot be revised in the light on changing economic circumstances. Likewise, unless otherwise indicated these prices include packaging of the goods as required for the protection during storage as well as the appropriate packing materials and items required for transportation in line with article 5 above. The supplier shall take full charge of, and responsibility for disposing of the packaging once the goods have been unpacked. ARTICLE 8 – INVOICING The supplier shall draw up invoices within three days of the delivery as defined in article 3 above. These invoices, drawn up in implicate, shall be sent as the following address: *** We reserve the right to reject invoices for and deliveries of any *** for which we have not placed an order in the prescribed form. ARTICLE 9 – SETTLEMENT OF INVOICES Unless otherwise stated in the order to advance payments will be made when orders are placed. Unless otherwise agreed to inwriting by both parties, invoices shall be settled bymeans of bills to order orbillsof exchange redeemable90 daysafterthe end of the month in which delivery takes place on the 10th of the following month. This period shall be calculated on the basis of the actual delivery date, on the understanding that the amount paid takes account of any late delivery penalties as detailed in article 10 below. ARTICLE 10– DELAYS IN DELIVERIES, LATE DELIVERY PENALTIES Any deliveries made after the contractual date (i.e. the date stipulated on the order or a subsequent date explicitly agreed to by ourselves) shall automatically lead to the supplier incurring late delivery payments. The amount of these penalties - which shall be deducted from the invoice settlements as indicated in article 9 above - shall correspond either to the losses and expenses incurred by us as a result of the supplier’s failure to comply with its obligations, or to a percentage of the value of the late delivery. Unless otherwise stipulated, this percentage shall be 2% (two per cent) per week for the first two weeks; it shall subsequently increase to 5% (five per cent) per week. These penalties shall however be capped at twenty-five per cent (25%) of the value of the late delivery. Anydelay of over one month may lead to our applying article 13 below. ARTICLE 11 – WARRANTY The supplier shall take all appropriate steps, entirely at its own expenses, to remedy any defects in the goods. It shall fully indemnify and hold harmless us from and against any and all losses, damage and expenses incurred as a result of these defects. Should the supplier be unable to implement the present clause satisfactorily, we reserve the right to have the necessary work carried out at the expense of the supplier, without prejudice to the application of the termination clause. The supplier certifies that the goods delivered and / or the service provided are not subject to any rightsheld by third parties and in particular that they are unencumbered by any third-party industrial or intellectual property rights. The supplier fully guarantees us against all legal proceedings and claims for damages in this connection. ARTICLE 12– CONFIDENTIALITY The supplier agrees to maintain the confidentiality of all the technical and commercial information with which we supply it to enable it to carry out our order. ARTICLE 13 – TERMINATION FOR FAULT OF THE SUPPLIER If the supplier is in breach of any of its obligations under our order - and fails to remedy the breach within fifteen (15) days after written notice by us, except in those cases referred to in articles 10 and 11 when no formal notice is required - we reserve the right to terminate our order without any need to carry out any legal formalities. ARTICLE 14 – SETTLEMENT OF DISPUTES UNLESS OTHERWISE AGREED TO IN WRITING BY BOTH PARTIES, THE PRESENT GENERAL CONDITIONS OF PURCHASE SHALL BE GOVERNED *** EFFECT TO ITS CONFLICTS OF LAW PRINCIPLES) TO THE EXCLUSION OF THE UN CONVENTION ON CONTRACTS FOR THE INTERNATIONAL SALE OF GOODS. ANY DISPUTES ARISING WITH REGARD TO THE INTERPRETATION OR PERFORMANCE OF OUR ORDERS SHALL, UNLESS A ‘FRIENDLY SETTLEMENT’ IS REACHED, BE DEFINITIVELY SETTLED BY THE COURTS HOLDING JURISDICTION OVER OUR REGISTERED OFFICE. Attachment 5.1List of Machine Sale Agreements A. Gemalto – 4 punching machines (2 in 3/2008 and 2 in 12/2008). B. Gemalto – 3 milling machines (1 in 3/2008 and 2 in 12/2008). C. Syscom – 5 SIM lines machines (9/2007). D. Gemalto – 2 milling machines (end of 9/2009). Attachment 6.10Machinery and manufacturing equipment sold during the Period List of machine sold since July, 2009 Item Name Model Qty. Customer Delivery Date 1 Milling machine AICP5000-1 2pcs Shanghai GMT Oct, 2009 Attachment 7.1Shut-Down Concept Shutdown Concept This document is intended to describe a plan according to which MCT will shutdown. The plan comprises three consecutive phases, in accordance to the groups of assets (i.e., Group 1, Group 2 and Group 3) as defined in the APA between Smartrac and MCT. The three phases are as follows: MCT will apply for a license from the Chinese authorities, for the transfer of assets which are defined as Group 1 to Hong Kong. Upon the reception of such license from the Chinese authorities, MCT will transfer the assets which are classified as Group 1 to Hong Kong, and from there Smartrac will be able to ship it to wherever they choose. Upon completion of MCT’s production commitment to its customers, MCT will cease its operations regarding the manufacturing and sale of wire embedding inlays, wire embedding based cards and the machines which were manufactured by MCT prior to the closing date. In addition, MCT will apply for additional license from the Chinese authorities for the assets which are classified as Group 2. Following the reception of such license MCT will transfer the assets which are classified as Group 2 to Hong Kong. However, in order to ease the process with the Chinese authorities, the process of applying for license and transferring the assets for Group 2 will be done gradually, and will repeat itself until all the machines which are classified as Group 2 will be outside China (i.e., in Hong Kong or anywhere else that Smartrac will choose). When all the assets which are classified as Group 2 will be out of China, and in order to ease and simplify the transfer of assets, MCT may apply for a license for transfer part or all of Group 3 assets. Following the reception of such license MCT will transfer the said assets to Hong Kong. However, in order to ease the process with the Chinese authorities, this process will be done gradually, and will repeat itself until all of the applied and granted Group 3 assets will be outside China (i.e., in Hong Kong or anywhere else that Smartrac will choose). Page 1of4 Confidential Following the completion of transfer of Group 3 assets (for those the Chinese authorities granted license) and in case there are additional Group 3 assets to be transferred or in case it was concluded that such transfer will be impractical without declaring the closure of MCT, MCT will declare its closure to the Chinese authorities and will follow the instructions given by the Chinese authorities, and at the same time will apply to the Chinese authorities for license to thetransfer of the remaining Group 3 assets, to Hong Kong. If such approval is given by the Chinese authorities, MCT will transfer the remaining assets to Hong Kong. Page2of4 Confidential Page3of4 Confidential Comments: 1. In any step of the process the Chinese authorities might get involved and/or interfere in unpredictable ways. MCT will take all measures to minimize the chance of such involvement, for example by splitting phase 2 into several cycles, but in a scenario that the Chinese authorities cause some hindrances in the process, the entire plan described above will be subject to changes, in accordance to the Chinese authorities instructions. 2. Following phase 2, in case that MCT’s rental contract comes to an end prior the completion of the shutdown plan, MCT will transfer all its assets and raw materials from its current premises to a designated warehouse inside FuTian Free Trade Zone, Shenzhen, China, provided by Smartrac. Page4of4 Confidential Attachment 7.6List of “A-Assets” Please refer to Attachment 2.2.1 Attachment 7.7Asset Status List Please refer to Attachment 2.2.1 Attachment 7.8List of assets according to Group 1 - 3 Please refer to Attachment 2.2.1
